Exhibit 10.1

ASSET PURCHASE AGREEMENT

BY AND AMONG

HERCULES INTERNATIONAL HOLDINGS LTD.,

HALLIBURTON WEST AFRICA LTD.

AND

HALLIBURTON ENERGY SERVICES NIGERIA LIMITED

AUGUST 23, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF ASSETS    1     1.1    Purchase and Sale of
Assets    1     1.2    Assignment of Contracts    2     1.3    Purchase Price   
2     1.4    Post-Closing Adjustment    2     1.5    Assumption of Liabilities
   3     1.6    Allocation of Purchase Price    4     1.7    Purchase of
Inventory on Order    4 ARTICLE II THE CLOSING    4     2.1    Time and Place of
the Closing    4     2.2    Delivery of Purchased Assets    4     2.3   
Procedure at the Closing    4     2.4    Loss of or Damage to Certain Purchased
Assets    6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER    7     3.1   
Status of Seller    7     3.2    Power and Authority; Enforceability    7
    3.3    No Violation    7     3.4    Brokers’ Fees    7     3.5    Purchased
Assets    7     3.6    Contracts    8     3.7    Vessels    8     3.8   
Compliance with Laws    9     3.9    Taxes    9     3.10    Labor; Employees   
9     3.11    Environmental, Health and Safety Compliance    10     3.12   
Litigation    10     3.13    Improper Payments; Export Control Matters    10
    3.14    Warri Facility    11     3.15    Agency and Marketing Agreements   
11     3.16    Meridien Management Agreements    11 ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF BUYER    11     4.1    Entity Status    11     4.2    Power
and Authority; Enforceability    11     4.3    No Violation    12     4.4   
Brokers’ Fees    12 ARTICLE V PRE-CLOSING COVENANTS    12     5.1    General   
12     5.2    Operation of Business Pending Closing    12     5.3    Full Access
   13     5.4    Publicity; Confidentiality    13     5.5    Taxes; Duties and
Customs    14

 

i



--------------------------------------------------------------------------------

    5.6    Employee Matters    14     5.7    Release of Vessels from Mortgages
   15     5.8    Continued Use of Warri Facility    15 ARTICLE VI POST-CLOSING
COVENANTS; ADDITIONAL COVENANTS    15     6.1    Further Assurances    15
    6.2    Litigation Support    16     6.3    Tax Matters    16     6.4   
Removal of Marks    16     6.5    Handling of Cash and Other Payments    16
    6.6    Agreement Not to Compete    16     6.7    Access    17     6.8   
Environmental Remediation by Seller.    17     6.9    Unassigned Contracts    18
    6.10    Subcontracting of Subcontracted Contracts    19     6.11   
Cooperation After Closing    19 ARTICLE VII CLOSING CONDITIONS    23     7.1   
Conditions Precedent to Obligation of Buyer    23     7.2    Conditions
Precedent to Obligation of Seller    23 ARTICLE VIII TERMINATION    24 ARTICLE
IX INDEMNIFICATION    24     9.1    Indemnification of Buyer by Seller    24
    9.2    Indemnification of Seller by Buyer    25     9.3    Notice and
Defense of Third Party Claims    25     9.4    Limitations on Indemnification   
26     9.5    Survival    26     9.6    Recovery    27     9.7    Exclusive
Remedy    27     9.8    No Consequential Damages    27     9.9    Scope of
Representations and Warranties of Seller    28     9.10    Net Indemnity
Payments    28     9.11    EXPRESS NEGLIGENCE    28 ARTICLE X DEFINITIONS    29
ARTICLE XI MISCELLANEOUS    34     11.1    Entire Agreement    34     11.2   
Successors    34     11.3    Assignments    34     11.4    Notices    34
    11.5    Specific Performance    36     11.6    Counterparts    36     11.7
   Headings    36     11.8    Governing Law    36     11.9    Amendments and
Waivers    36     11.10    Severability    36     11.11    Expenses    36
    11.12    Construction    36     11.13    Incorporation of Exhibits and
Disclosure Schedule    37

 

ii



--------------------------------------------------------------------------------

Disclosure Schedules   

Schedule 1.1A

   Vessels and Related Assets

Schedule 1.1B

   Permits

Schedule 1.1C

   Records

Schedule 1.1D

   Drawings and Intellectual Property

Schedule 1.2

   Assigned Contracts

Schedule 2.4

   Unavailable Assets

Schedule 3.3

   Consents

Schedule 3.5(a)

   Encumbrances on Purchased Assets

Schedule 3.6

   Affiliate Contracts

Schedule 3.7(a)

   Vessel Documentation

Schedule 3.7(b)

   Necessary Equipment

Schedule 3.9

   Taxes

Schedule 3.10

   Labor Matters

Schedule 3.11

   Environmental

Schedule 3.12

   Litigation

Schedule 3.14

   Warri Facility

Schedule 3.15

   Agency and Marketing Agreements

Schedule 6.8

   Environmental Conditions

Schedule 6.10

   Subcontracted Contracts

 

iv



--------------------------------------------------------------------------------

Exhibits

 

Exhibit 1.2   Form of Assignment and Assumption of Contracts Agreement Exhibit
1.3   Earnout Agreement Exhibit 2.3(a)(vii)   Preferred Provider Agreement
Exhibit 2.3(a)(viii)   Form of Assignment and Assumption of Lease Agreement
Exhibit 6.10   Form of Subcontract Agreement

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made as of August 23, 2006,
by and among Hercules International Holdings, Ltd., a Cayman limited company
(“Buyer”), Halliburton West Africa Ltd., a Cayman limited company] (“HWAL”), and
Halliburton Energy Services Nigeria Limited, a Nigerian corporation (“HESNL” and
together with HWAL, “Seller”). Buyer and Seller may be referred to herein
individually as a “Party,” and collectively as the “Parties.” Except as
otherwise provided herein, capitalized terms used herein shall have the meanings
specified in Article X.

R E C I T A L S

WHEREAS, Seller owns and operates eight lift boat vessels and operates five lift
boat vessels currently owned by Meridien Maritime and Offshore Services Limited
(“Meridien”) under bareboat charters, each of which are currently operating in
the coastal waters of Nigeria, in connection with Seller’s business of providing
lift boat services to the offshore oil drilling industry in the waters offshore
of West Africa (the “Business”); and

WHEREAS, Seller desires to transfer to Buyer, and Buyer desires to acquire from
Seller, the owned lift boat vessels and certain other related assets, the
contractual right to operate the lift boat vessels currently owned by Meridien,
and the Warri Lease Agreement each as used in the Business, on the terms and
conditions specified herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
contained herein, the Parties agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

1.1 Purchase and Sale of Assets. At the Closing, on the terms and subject to the
conditions set forth in this Agreement, Seller will sell, convey, transfer,
assign and deliver to Buyer (i) the owned vessels listed on Schedule 1.1A
together with their respective engines, tackle, winches, cranes, cordage,
general outfit, electronic and navigation equipment, radio installations,
appurtenances, appliances, Inventory, spare parts, stores, tools and provisions
designated for such vessels, whether on board or ashore (collectively, the
“Equipment”), (the owned vessels and their related Equipment are referred to
collectively as the “Vessels”) and certain other related assets used in the
Business and listed on Schedule 1.1A, (ii) all Permits (to the extent
transferable) relating to the Vessels and listed on Schedule 1.1B, (iii) all
business records relating exclusively to the Vessels and listed on Schedule 1.1C
(the “Records”); (iv) any technical or regulatory documentation pertaining to
the Vessels that Seller may have in its possession and which is not already
aboard the Vessels, including, without limitation, classification certificates,
loadline certificates, radio licenses, operating manuals, vessel logs and
preventive maintenance manuals (collectively, the “Vessel Documentation”);
(v) all drawings and intellectual property related to the Vessels and listed on
Schedule 1.1D (the “Intellectual Property”);

 

1



--------------------------------------------------------------------------------

and (vi) the Warri Lease Agreement, together with all equipment used in the
Business located at Seller’s leased shore-based facility used in the operation
of the Business located in Warri, Nigeria (the “Warri Facility”). The assets
described in the foregoing clauses (i) through (vi) are hereinafter collectively
referred to as the “Purchased Assets.” Except for the Purchased Assets and
Assigned Contracts, Buyer is not acquiring any asset or property of Seller, and
all such excluded assets (the “Excluded Assets”) shall be retained by Seller.

1.2 Assignment of Contracts. At the Closing, Seller will convey, transfer and
assign to Buyer the rights of Seller under the contracts designated by Buyer and
listed in Schedule 1.2 or designated by Buyer in writing at least 15 days prior
to the Closing (the “Assigned Contracts”) pursuant to an Assignment and
Assumption of Contracts substantially in the form attached as Exhibit 1.2 hereto
(the “Assignment of Contracts”). With respect to each of the Assigned Contracts
that are assigned to Buyer pursuant to the Assignment of Contracts, Seller shall
be entitled to all revenues, and shall retain all Liabilities under such
contracts resulting from events or occurrences or relating to periods ending
prior to the Effective Time (the “Retained Liabilities”).

1.3 Purchase Price. The aggregate purchase price to be paid by Buyer for the
Purchased Assets and Assigned Contracts shall equal Fifty Million, Forty
Thousand Dollars ($50,040,000.00), plus the Purchase Price Adjustment (the
“Purchase Price”), which shall be payable in accordance with Section 2.3, plus
any amounts paid under the Earnout Agreement, a form of which is attached hereto
as Exhibit 1.3. The Purchase Price shall be subject to adjustment pursuant to
Section 2.4.

1.4 Post-Closing Adjustment.

(a) As soon as practicable and in any event prior to the 30th day after the
Closing Date, Seller will cause to be prepared in writing and delivered to
Buyer, a statement setting forth Seller’s calculation of the Final Inventory
Amount, certified by a proper officer of Seller to be true and correct, based on
a physical inspection and count of all of the consumables, inventories and spare
parts designated for the Vessels, whether onboard or ashore (the “Inventory”).
Seller shall provide to Buyer invoices or other documentation in reasonable
detail to support its calculation of the Final Inventory Amount. Buyer will
permit representatives of Seller to have full access at all reasonable times,
and in a manner so as not to interfere with the normal business operations of
Buyer, to all Vessels, premises, properties, personnel, books, records and
documents related to Seller’s preparation of its statement setting forth
Seller’s calculation of the Final Inventory Amount, and will furnish copies of
all such books, records and documents as Seller may reasonably request.

(b) The statement of the Final Inventory Amount will be final and binding on
Buyer and Seller unless, within 30 days following the delivery of the statement
setting forth Seller’s calculation of the Final Inventory Amount, Buyer notifies
Seller in writing that Buyer does not accept as correct the Final Inventory
Amount set forth on such statement. Any objection made by Buyer shall be
accompanied by materials showing in reasonable detail Buyer’s support for its
determination of the Final Inventory Amount. If Buyer timely delivers an
objection notice respecting the Final Inventory Amount, Buyer and Seller shall
meet promptly to resolve any differences in their respective calculations of the
Final Inventory Amount. Each

 

2



--------------------------------------------------------------------------------

Party may revise its calculations of the Final Inventory Amount by providing
such Final Inventory Amount in writing to the other Party prior to submitting
such matter to arbitration under Section 1.4(c). If the parties are unable to
agree upon the same dollar value of the Final Inventory Amount within 15 days
following Seller’s receipt of Buyer’s objection notice, Buyer or Seller may
submit the matter to be resolved through the procedure described below in
Section 1.4(c).

(c) After 15 days following Seller’s receipt of Buyer’s objection pursuant to
Section 1.4(b), Buyer or Seller may refer a controversy or claim concerning the
Final Inventory Amount to the CPA Firm. The CPA Firm shall be required to adopt
the Final Inventory Amount submitted to the CPA Firm by either Buyer or Seller
(and such Final Inventory Amount submitted by Buyer and Seller must be the same
as those each Party furnished to the other before the controversy was submitted
to resolution under this Section 1.4(c)) within 30 days following receipt of
Buyer’s or Seller’s referral (and the CPA Firm shall have no power whatsoever to
reach any other result), and, subject to the foregoing restriction, the CPA Firm
shall adopt the resolution that in its judgment is the more fair, equitable and
in conformity with this Agreement. If at any time the parties resolve their
dispute after referral to the CPA Firm, then notwithstanding the preceding
provisions of this Section 1.4(c), the CPA Firm’s involvement promptly shall be
discontinued and the Final Inventory Amount shall be revised, if necessary, to
reflect such resolution and thereupon shall be final and binding on Seller and
Buyer. The losing Party shall bear all costs and expenses of the CPA Firm
incurred in resolving the dispute; provided, however, that if the amount is
determined by agreement of the parties following the designation of the CPA
Firm, the parties each shall pay one-half of any costs and expenses of the CPA
Firm already designated. The determination and decision of the CPA Firm shall be
final and nonappealable and shall be valid and binding upon Buyer and Seller and
their successors and assigns and may be enforced in any court of competent
jurisdiction.

(d) To the extent that the Final Inventory Amount differs from the Initial
Inventory Amount, the Purchase Price will be adjusted, upward or downward, on a
dollar-for-dollar basis, to reflect such difference. If the Final Inventory
Amount is greater than the Initial Inventory Amount, the Buyer will deliver to
Seller, within 5 days of the Final Inventory Amount becoming final hereunder, an
amount equal to the Final Inventory Amount less the Initial Inventory Amount. If
the Initial Inventory Amount is greater than the Final Inventory Amount, Seller
will refund to the Buyer, within 5 days of the Final Inventory Amount becoming
final, an amount equal to the Initial Inventory Amount less the Final Inventory
Amount

1.5 Assumption of Liabilities. Subject to the terms and conditions of this
Agreement, from and after the Closing, Buyer agrees to assume (a) all
Liabilities first arising, or to be performed, and attributable to the ownership
and operation of the Purchased Assets at and after the Effective Time under any
Assigned Contract and (b) after the fifth anniversary of the Closing Date (or,
with respect to a matter which is the subject of an indemnification obligation
of Seller described in either Section 9.5(y) or (z), after the expiration of the
period provided in the applicable Section), any Liabilities that arise out of,
relate to, result from or are attributable to the ownership and operation of the
Purchased Assets prior to and after the Effective Time (together, (a) and
(b) shall constitute the “Assumed Liabilities”), and none other. Buyer shall be
entitled to receive all revenues relating to periods on or after the Effective
Time. Except for the Assumed Liabilities or as otherwise expressly provided for
herein, Buyer will not assume or otherwise become liable for any Liabilities of
Seller or any of its affiliates, including any Liabilities related to the
Vessels, Business or Excluded Assets.

 

3



--------------------------------------------------------------------------------

1.6 Allocation of Purchase Price. Prior to the Closing Date, Buyer and Seller
shall cooperate in good faith to agree to an allocation of the Purchase Price.
Buyer and Seller will use such allocation of the Purchase Price as the basis for
reporting asset values and other items for purposes of all required tax returns
(including any tax returns required to be filed under Section 1060(b) of the
Code and the treasury regulations thereunder). Buyer and Seller shall not
assert, in connection with any audit or other proceeding with respect to taxes,
any asset values or other items inconsistent with such agreed allocation of the
Purchase Price.

1.7 Purchase of Inventory on Order. Within 45 days following the Closing, Buyer
will purchase from Seller any equipment or other materials that were ordered by
Seller in the ordinary course of business, consistent with past practices, prior
to the Closing for use upon the Vessels or as part of Inventory, but were not
delivered or invoiced prior to the Closing, provided that Buyer’s obligation to
make payment for any such item shall be suspended until such item is actually
delivered to Buyer. The purchase price for such equipment and Inventory shall be
equal to the invoiced amount owed by Seller.

ARTICLE II

THE CLOSING

2.1 Time and Place of the Closing. The closing of the transactions contemplated
hereby (the “Closing”) will take place at the offices of Andrews Kurth LLP in
Houston, Texas, or at such other location agreed by the Parties, commencing at
9:00 a.m., Houston time, on November 1, 2006; provided that the satisfaction or
waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby has occurred (other than conditions with
respect to actions the respective Parties will take at the Closing itself), or
such other date as the Parties may mutually determine (the “Closing Date”). The
Closing shall be deemed consummated and effective as of the close of business on
the Closing Date (the “Effective Time”).

2.2 Delivery of Purchased Assets. At the Effective Time, title, ownership and
possession of the Purchased Assets shall pass to Buyer, and Buyer shall take
possession of the Purchased Assets free and clear of all Encumbrances wherever
they are located at the Effective Time.

2.3 Procedure at the Closing.

(a) At the Closing, Seller shall deliver, or cause to be delivered, to Buyer:

(i) (A) a Bill of Sale, Assignment and Assumption Agreement, in customary form
and reasonably agreeable to the Parties, duly executed by Seller, and
(B) notarized Bills of Sale for each Vessel and in form suitable for recording
with the Panamanian Registry (the items set forth in subsections (A) and (B) are
collectively referred to as the “Bills of Sale”);

(ii) the Assignment of Contracts, duly executed by Seller;

 

4



--------------------------------------------------------------------------------

(iii) a certificate from each Seller, duly executed by an officer or manager of
such Seller, certifying as to the matters set forth in Sections 7.1(a) and (b);

(iv) all of the Records, Permits, Vessel Documentation and Intellectual Property
(provided that Seller may retain copies of such documentation);

(v) evidence of the Transcripts of Registry and other consents and releases
referred to in Sections 5.7 and 7.1(c);

(vi) a Protocol of Delivery and Acceptance for each Vessel in a form acceptable
to the Panamanian Registry (the “Protocols of Delivery and Acceptance”), duly
executed by the applicable Seller;

(vii) a Preferred Provider Agreement (the “Preferred Provider Agreement” duly
executed by Seller, in the form attached as Exhibit 2.3(a)(vii) hereto;

(viii) an Assignment and Assumption of Lease Agreement (the “Assignment of Lease
Agreement”) duly executed by Seller, in the form attached as Exhibit
2.3(a)(viii) hereto;

(ix) a certified copy of the resolutions of Seller’s board of directors or
similar governing body authorizing the transactions contemplated hereby;

(x) licenses (or proof of license or registration) for each Vessel for
participation in Nigeria’s coastal trade, including, without limitation,
licenses (or proof of license or registration) with the Special Register for
Vessels and Ship Owning Companies engaged in Cabotage;

(xi) copies of any purchase orders made by Seller for equipment ordered but not
received on or prior to the Closing Date;

(xii) waivers from Nigeria build, ownership and manning requirements or evidence
of applications and payment for the waiver of such requirements; and

(xiii) such other instruments and documents as Buyer may reasonably require.

(b) At the Closing, Buyer shall deliver, or cause to be delivered, to Seller:

(i) the Purchase Price, as adjusted pursuant to Section 2.4, in immediately
available funds by wire transfer to the account designated by Seller in writing
at least two Business Days prior to the Closing Date;

(ii) the Bills of Sale, duly executed by Buyer;

(iii) the Assignment of Contracts, duly executed by Buyer;

 

5



--------------------------------------------------------------------------------

(iv) a certificate, duly executed by an officer of Buyer, certifying as to the
matters set forth in Sections 7.2(a) and (b);

(v) the Protocols of Delivery and Acceptance, each duly executed by Buyer;

(vi) the Assignment of Lease Agreement, duly executed by Buyer;

(vii) the Preferred Provider Agreement duly executed by Buyer; and

(viii) such other instruments and documents as Seller may reasonably require.

2.4 Loss of or Damage to Certain Purchased Assets.

(a) If, between the date of this Agreement and the Effective Time there is an
actual total casualty loss, a constructive total casualty loss or a compromised
total casualty loss, as determined by Noble Denton (collectively, a “Total
Loss”) of any vessel identified on Schedule 2.4, including by governmental or
private seizure or arrest, forced sale or other involuntary transfer
(“Unavailable Assets”), then the Purchase Price shall be reduced by the value
ascribed to such Unavailable Asset(s) in Schedule 2.4 and the subject vessel
shall not be sold hereunder.

(b) If, between the date of this Agreement and the Effective Time, any Purchased
Asset is damaged, but not a Total Loss, then no Purchase Price adjustment shall
be made and Seller shall be responsible for repairing such Purchased Asset at
Seller’s sole cost and Buyer shall make such Purchased Asset available to
Seller, at no cost to Seller, after the Closing for the purpose of repairing it;
provided, however, that Seller shall not be obligated to repair any Purchased
Asset if the cost of such repair is not reasonably expected to exceed $50,000.
Seller shall use commercially reasonable efforts to complete all such repairs in
as short a time as possible, and in any event Seller shall complete all such
repairs within 60 days after the Closing Date. The adjustment mechanism
described in this Section 2.4 will not be applied with respect to any Purchased
Asset that has been replaced by Seller by a similar asset of comparable value
that is acceptable to Buyer and where such Purchased Asset is in an appropriate
condition to conduct the Business as presently conducted by the Purchased Asset
it is replacing.

(c) The adjustment mechanism described in Section 2.4(a) will be applied and the
Parties will be required to proceed with the Closing so long as the estimated
adjustment pursuant to Section 2.4(a) would not exceed $5,000,000.00. If the
estimated adjustment pursuant to Section 2.4(a) would exceed $5,000,000.00, then
Buyer or Seller may, at its option, either continue to apply the adjustment
mechanism and proceed with the Closing or terminate this Agreement without
consummating the transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows, except as set forth on the
Disclosure Schedule:

3.1 Status of Seller. HWAL is duly organized, validly existing and in good
standing under the laws of the Cayman Islands. HESNL is duly organized, validly
existing and in good standing under the laws of Nigeria. Seller has the power
and authority to own, lease and operate the Purchased Assets and to conduct the
Business. Seller is duly authorized, qualified or licensed to do business as a
foreign entity and is in good standing in each jurisdiction in which its right,
title or interest in or to any of the Purchased Assets or the conduct of the
Business requires such authorization, qualification or licensing, except where
the failure to be so qualified would not have a Material Adverse Effect on the
Business or the Purchased Assets. There is no pending or, to the Knowledge of
Seller, threatened, action for the dissolution, liquidation, insolvency or
rehabilitation of Seller.

3.2 Power and Authority; Enforceability. Seller has the power and authority to
execute and deliver each Transaction Document to which it is a party, and to
perform and consummate the transactions contemplated thereby. Seller has taken
all actions necessary to authorize the execution and delivery of each
Transaction Document to which it is party, the performance of its obligations
thereunder, and the consummation of the transactions contemplated thereby. Each
Transaction Document to which Seller is a party or by which Seller is bound has
been or will be duly authorized, executed and delivered by, and is or will be
enforceable against, Seller, except as such enforceability may be subject to the
effects of bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting the rights of creditors and general principles of
equity.

3.3 No Violation. Except as set forth on Schedule 3.3, the execution and the
delivery of the Transaction Documents by Seller and the performance and
consummation of the transactions contemplated thereby by it will not (a) breach
in any material respect any Law or Order to which Seller is subject or any
provision of Seller’s organizational documents, (b) breach in any material
respect any contract, Order or Permit to which it is a party or by which it is
bound or to which any of its assets is subject, (c) require the giving of notice
to, or the consent of, any Person, or (d) result in the creation of any
Encumbrances.

3.4 Brokers’ Fees. Seller has no Liability to pay any compensation to any
broker, finder or agent with respect to the transactions contemplated hereby for
which Buyer could become directly or indirectly liable.

3.5 Purchased Assets.

(a) Except as set forth in Schedule 3.5(a), Seller is vested with good and
indefeasible title to all leasehold estates created under the Warri Lease
Agreement and has good, valid and marketable title to all of the other Purchased
Assets being conveyed hereunder. All Encumbrances or other exceptions referenced
in Schedule 3.5(a) shall be released or otherwise satisfied prior to the
Closing. All rent and other amounts due under the Warri Lease Agreement have
been duly paid and are not subject to any offset or Encumbrance by any Person.

(b) All of the Purchased Assets, including the Equipment, is usable in the
ordinary course of Seller’s Business. All of the Purchased Assets, including the
Vessels and the Equipment, have been properly imported into Nigeria, including
the proper and timely payment of all applicable import duties and preparation
and processing of all applicable import documentation.

 

7



--------------------------------------------------------------------------------

(c) The Purchased Assets and the Assigned Contracts are sufficient for the
conduct of the Business as currently conducted.

3.6 Contracts. Seller has delivered to Buyer a correct and complete copy of each
Assigned Contract (as amended to date), including the contracts related to the
management of the lift boat vessels owned by Meridien (the “Meridien Management
Agreements”). With respect to each such contract: (a) such contract was duly and
validly executed and delivered by Seller and, to the Knowledge of Seller, the
other parties thereto; (b) the contract is legal, valid, binding, and
enforceable against Seller and, to the Knowledge of Seller, the other parties
thereto, except as such enforceability may be subject to the effects of
bankruptcy, insolvency, reorganization, moratorium or other Laws relating to or
affecting the rights of creditors and general principles of equity, and is in
full force and effect; (c) Seller has not, and to the Knowledge of Seller, no
other party has, repudiated any material provision of such contract; and
(d) Seller is not in material default or breach of any of its obligations under
such contract and, to the Knowledge of Seller, no event has occurred which with
notice or lapse of time would constitute a material breach or default of any
obligation of Seller or permit any termination, material modification or
acceleration of such contract. Except for those contracts set forth on Schedule
6.10, Seller has, or will have prior to the Closing Date, terminated, without
obligation or Liability to Buyer, any and all contacts with Seller’s affiliates
with respect to the Vessels or the Business.

3.7 Vessels.

(a) At the Closing, the Vessels shall be free and clear of all Encumbrances.
Except as disclosed on Schedule 3.7(a), the Vessels are duly documented under
the laws and flag of Panama solely in the name of Seller. Except as disclosed on
Schedule 3.7(a), the Vessels are operating in Nigerian waters and are operating
in compliance with the Nigerian Coastal and Inland Shipping (Cabotage) Act of
2003. With respect to each Vessel that is required to be classed, such Vessel
has a valid and unextended class certificate without condition or
recommendation, and the class of such Vessel is maintained without condition or
recommendation. With respect to each Vessel that is required to have a
certificate of inspection, such Vessel has a valid certificate of inspection,
valid for at least 12 months from the time of inspection. All repairs and
maintenance on the Vessels have been performed and satisfactorily completed in
accordance with all requirements of all applicable Governmental Authorities,
including their flag state, and all applicable classification societies (or, in
the case of any Vessel that does not have a current class certificate, in
accordance with the requirements of the classification society that issued the
last class certificate).

(b) Each Vessel holds in full force all licenses, certificates and permits and
rights required for operation in the manner vessels of its kind are being
operated in the trade in which such Vessel is presently being operated, free of
any reportable exceptions or other notations of record. Each Vessel is afloat
and in satisfactory operating condition for use in the operations for which it
is intended to be used. Each of the Vessels have been maintained by Seller in
conformity with its customary past practices and industry standards for vessels
of such type and Seller has delivered to Buyer complete and accurate copies of
the maintenance logs for

 

8



--------------------------------------------------------------------------------

each of the Vessels. Each of the Vessels is in the same condition it was in on
the date each such Vessel was surveyed and inspected by Buyer’s representatives,
normal wear and tear excepted. Except as disclosed on Schedule 3.7(b), each
Vessel has all of the equipment necessary to operate the Vessel as currently
operated.

3.8 Compliance with Laws. Except with respect to Environmental Laws, which are
addressed exclusively in Section 3.11, Seller is, and at all times since
July 31, 2003, has been, in full compliance in all material respects with all
Laws and Orders that are or were applicable to it, its Business or the Purchased
Assets. To Seller’s Knowledge, no event has occurred or circumstances exist that
(with or without notice or the lapse of time) may constitute or result in a
material violation by Seller of any Law or Order applicable to it, its Business
or the Purchased Assets. Seller has not received, at any time since July 31,
2003, any notice or other communication, written or otherwise, from any
Governmental Authority or any other Person regarding any actual, alleged or
potential violation, or failure to comply with, any Law or Order applicable to
it, its Business or the Purchased Assets.

3.9 Taxes. Except as set forth on Schedule 3.9, Seller has duly and timely
prepared and filed with the appropriate Governmental Authorities all returns,
reports, information returns or other documents filed or required to be filed
with such Governmental Authorities on or before the Closing Date with respect to
Taxes and has paid or will timely pay any Taxes (whether or not shown on any
documents filed with Governmental Authorities) other than Transfer Taxes as
defined in Section 5.6 or other amounts due in respect thereof.

3.10 Labor; Employees.

(a) As of the Closing Date, Schedule 3.10(a) lists all employees working on the
Vessels (the “Vessel Crew”), their job title, their date of hiring or
engagement, their date of commencement of employment or engagement, their
current rate of pay and any and all commissions, bonuses, benefits or other
compensation arrangements between Seller and each of such employees.

(b) As of the Closing Date, Schedule 3.10(b) lists all employees directly
employed by Seller in the Business (the “Direct Employees”, and together with
Seller’s temporary and third-party supplied labor, the “Business Personnel”),
their job title, their date of hiring or engagement, their date of commencement
of employment or engagement, their current rate of pay and any and all
commissions, bonuses, benefits or other compensation arrangements between Seller
and each of such employees.

(c) Schedule 3.10(c) lists each collective bargaining unit and Seller’s Business
Personnel who are subject to such collective bargaining unit. To Seller’s
Knowledge except as disclosed on Schedule 3.10(c), there are no other threatened
or contemplated union actions or disputes or any other attempts to organize for
collective bargaining purposes any of the Business Personnel. Employment by the
Buyer of the Direct Employees will not trigger any bonus, severance or
acceleration of any benefits under contract or applicable law or otherwise.

(d) There are no Liabilities under any of Seller’s Plans that would subject
Buyer or the Vessels to any taxes, penalties or other Liabilities.

 

9



--------------------------------------------------------------------------------

3.11 Environmental, Health and Safety Compliance. Except as described in
Schedule 3.11 and except where the failure of any of the following statements to
be true would not reasonably be expected to result in a Material Adverse Effect:

(a) Seller is and since July 31, 2003 has been in compliance with all
Environmental Laws with respect to the Vessels, the Warri Facility and its
Business, including Laws regarding safety and health standards; removal,
shipping, dislodging, cutting, drilling or other disturbance of
asbestos-containing materials; and the disposal of any asbestos or
asbestos-containing products or materials;

(b) to Seller’s Knowledge, neither Seller, the Vessels, the Business nor the
Warri Facility are subject to any remedial obligations under any Environmental
Laws;

(c) to Seller’s Knowledge, Seller has obtained or filed and is in compliance
with all notices, permits, or similar authorizations, if any, required to be
obtained or filed under any Environmental Law in connection with the current
operation of the Vessels, the Business or the Warri Facility;

(d) to Seller’s Knowledge, there are no past, pending or threatened
investigations, proceedings or claims against Seller, the Vessels, the Business
or the Warri Facility relating to the presence, release or remediation of any
Hazardous Material related to the Vessels, the Business or the Warri Facility or
for non-compliance with any Environmental Law related to the Vessels, the
Business or the Warri Facility;

(e) to Seller’s Knowledge, there are no conditions or circumstances which exist
or have existed with respect to Seller, the Vessels, the Business or the Warri
Facility for non-compliance with any Environmental Law related to the Vessels,
the Business or the Warri Facility;

(f) to Seller’s Knowledge, there are no conditions or circumstances which exist
with respect to Seller, the Vessels, the Business or the Warri Facility,
including the offsite disposal of Hazardous Materials, that could impose any
Liability on Buyer with respect to any Environmental Law; and

(g) Seller has not (i) received any written notice of noncompliance with,
violation of, or Liability or potential Liability under any Environmental Laws
related to the Vessels, the Business or the Warri Facility nor (ii) entered into
any consent decree, order or other similar agreement related to the Vessels, the
Business or the Warri Facility.

3.12 Litigation. Except as described in Schedule 3.12, there is no litigation or
proceeding (including any condemnation proceeding) affecting or relating to the
Purchased Assets pending (with service or other written notice having been made
or otherwise delivered to or received on behalf of Seller) or, to the Knowledge
of Seller, threatened. There is no claim or governmental investigation affecting
or relating to the Purchased Assets pending or, to the Knowledge of Seller,
threatened.

3.13 Improper Payments; Export Control Matters. To the Knowledge of Seller,
Seller and its representatives have not, directly or indirectly, in connection
with the Business made or

 

10



--------------------------------------------------------------------------------

agreed to make any payments, gifts or contributions to any Person connected with
or related to any Governmental Authority, except payments, gifts or
contributions required or allowed by applicable Law. Seller’s internal controls
and procedures are sufficient to cause Seller to comply in all material respects
with the Foreign Corrupt Practices Act of 1977 in operating the Business.
Seller’s operations with respect to the Business have at all times been in
compliance in all material respects with all Laws and Orders relating to export
control and trade embargoes.

3.14 Warri Facility. Schedule 3.14 contains an accurate description (by
location, name of lessor, date of Lease and term expiry date) of Seller’s Warri
Facility and a true and correct legal description of the real property
underlying the Warri Facility (the “Real Property”). Use of the Real Property
for the various purposes for which it is presently being used is permitted in
all material respects as of right under all applicable legal requirements.
Except as described in Schedule 3.11, the Warri Facility is in compliance in all
material respects with all applicable legal requirements and is in good repair
and in good condition, ordinary wear and tear excepted. The lease for the Warri
Facility (the “Warri Lease”) is in full force and effect and Seller is not in
default or breach of any of its obligations under the Warri Lease and has not
repudiated any material provision of the Warri Lease. Except as set forth in
Schedule 3.14, no part of the Warri Facility encroaches in any material respect
on any real property not included in the Real Property, and there are no
buildings, structures, fixtures or other Improvements primarily situated on
adjoining property which encroach in any material respect on any part of the
Real Property.

3.15 Agency and Marketing Agreements. Schedule 3.15 lists a complete list of all
agency, representation and marketing agreements that relate to the Business.

3.16 Meridien Management Agreements. To the Knowledge of Seller, none of the
other parties to the Meridien Management Agreements are in breach or default of
such party’s obligations thereunder and no event has occurred which with notice
or lapse of time would constitute a breach or default of any obligation of the
other parties thereto. To Seller’s Knowledge, no conditions or circumstances
exist which could reasonably be expected to impair Seller’s ability to assign
the Meridien Management Agreements to Buyer as contemplated by this Agreement.
With respect to the Meridien Management Agreements, there is no inaccuracy in
any representation or warranty contained in Section 3.6 hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

4.1 Entity Status. Buyer is a limited company duly created, formed or organized,
validly existing and in good standing under the Laws of the Cayman Islands.
There is no pending or, to the Knowledge of Buyer, threatened, action for the
dissolution, liquidation, insolvency or rehabilitation of Buyer. Buyer is duly
authorized, qualified or licensed to do business as a foreign entity and is in
good standing in Nigeria.

4.2 Power and Authority; Enforceability. Buyer has the power and authority to
execute and deliver each Transaction Document to which it is party, and to
perform and

 

11



--------------------------------------------------------------------------------

consummate the transactions contemplated thereby. Buyer has taken all action
necessary to authorize the execution and delivery of each Transaction Document
to which it is party. Each Transaction Document to which Buyer is party has been
or will be duly authorized, executed and delivered by, and is or will be
enforceable against, Buyer, except as such enforceability may be subject to the
effects of bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting the rights of creditors and general principles of
equity.

4.3 No Violation. The execution and delivery of the Transaction Documents to
which Buyer is party and the performance and consummation of the transactions
contemplated thereby by Buyer will not (a) breach in any material respect any
Law or Order to which Buyer is subject or any provision of its organizational
documents, (b) breach in any material respect any contract, Order or Permit to
which Buyer is a party or by which it is bound or to which any of its assets is
subject or (c) require the giving of notice to, or the consent of, any Person,
other than notice to Buyer’s lenders, if required.

4.4 Brokers’ Fees. Buyer has no Liability to pay any compensation to any broker,
finder or agent with respect to the transactions contemplated hereby for which
Seller could become liable.

ARTICLE V

PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing Date, except as otherwise expressly provided in
this Article V:

5.1 General. Each Party will use commercially reasonable efforts to take all
actions and to do all things necessary, proper or advisable to consummate, make
effective and comply with all of the terms of this Agreement and the
transactions contemplated hereby (including satisfaction, but not waiver, of the
Closing conditions set forth in Article VII).

5.2 Operation of Business Pending Closing. Seller will not engage in any
practice, take any action or enter into any transaction outside the ordinary
course of the Business and will continue to operate the Purchased Assets in a
manner consistent with the past practices of the business, including maintenance
and repair of the Vessels and related equipment. Without limiting the foregoing:

(a) other than a forced sale because of a Total Loss, Seller will not sell,
transfer or assign any of the Purchased Assets or agree to sell, transfer or
assign any of the Purchased Assets, other than inventory used in the ordinary
course of business;

(b) Seller will not impose or permit to be imposed any Encumbrance upon any of
the Purchased Assets;

(c) Seller will keep in full force and effect the currently existing insurance
coverage on the Purchased Assets;

(d) Seller will not enter into any contract or charter (or similar arrangement)
with a term greater than 30 days with respect to the Vessels without the prior
consent of Buyer;

 

12



--------------------------------------------------------------------------------

(e) Seller will inform Buyer as promptly as practicable of the occurrence of any
destruction, material damage or material loss of any Purchased Asset;

(f) Seller will perform in all material respects its obligations under all
agreements that are related to any of the Purchased Assets;

(g) Seller will continue to purchase supplies and similar items in the ordinary
course of business, and will continue to replenish inventory and spare parts on
the Vessels in accordance with past practices;

(h) Seller will continue to maintain and operate the Vessels in conformity with
the past practices of Seller; and

(i) Seller will use commercially reasonable efforts to keep intact the
relationships of the Business with its licensors, suppliers, customers and
employees.

5.3 Full Access. Seller will permit representatives of Buyer to have full access
at all reasonable times, and in a manner so as not to interfere with the normal
business operations of Seller, to all Vessels, premises, properties, personnel,
books, records and documents related to the ownership or operation of the
Purchased Assets and the Business (but excluding any such books, records and
documents relating exclusively to the businesses of Seller other than the
Business), and will furnish copies of all such books, records and documents as
Buyer may reasonably request; provided, however, that Seller shall not be
obligated to provide Buyer with access to any books and records regarding
Seller’s employees if providing such records would be prohibited by applicable
Laws. Seller shall also arrange with Meridien for Buyer to have full access at
all reasonable times to the vessels and related assets that are the subject of
the Meridien Management Agreements. The foregoing provisions on access shall
apply from the date hereof until the Closing or earlier termination of this
Agreement.

5.4 Publicity; Confidentiality. The Parties shall consult with each other prior
to issuing any press release or any written public statement with respect to
this Agreement or the transactions contemplated hereby, and shall not issue any
such press release or written public statement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld. Except as
may be required by Law or as otherwise expressly contemplated herein, neither
Buyer nor its employees, agents or representatives shall disclose to any third
party this Agreement, the subject matter or terms hereof or any Confidential
Information without the prior written consent of Seller; provided, however, that
Buyer may disclose any such Confidential Information as follows: (a) to Buyer’s
employees, lenders, counsel or accountants who have agreed to be subject to the
requirements of this Section 5.4, (b) to comply with any applicable Law or
Order, provided that prior to making any such disclosure, Buyer notifies Seller
of any action or proceeding of which it is aware that may result in disclosure
and uses its commercially reasonable efforts to limit or prevent such disclosure
or (c) to comply with Buyer’s requirements under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

13



--------------------------------------------------------------------------------

5.5 Taxes; Duties and Customs.

(a) Any transfer taxes, stamp taxes, recording, registration, sales and use
taxes, value added taxes or any similar taxes relating to the sale or purchase
of the Purchased Assets hereunder and for any related interest and penalties
(and including any attorneys’ or accountants’ fees associated with contesting
such tax upon written agreement of the Parties) (collectively, “Transfer Taxes”)
that are imposed by any Governmental Authority, including by the country of
Nigeria or any Governmental Authority within Nigeria, shall be paid and
apportioned equally among Buyer and Seller. Buyer or Seller, as appropriate,
shall (i) comply with any laws or rules of any Governmental Authority relating
to such Transfer Taxes; (ii) duly and timely prepare and file any documents
required to be filed by any Governmental Authority relating to such Transfer
Taxes and provide complete and true copies of such documents to the other party;
and (iii) properly withhold and remit to a Governmental Authority any amounts of
such Transfer Taxes subject to withholding. The Parties shall use commercially
reasonable efforts to minimize the amounts of Transfer Taxes to the extent
reasonably practicable. Seller shall bear all taxes (i) that relate to the
ownership, operation or storage of the Vessels and other Purchased Assets prior
to and through the Effective Time and (ii) all income, capital gains or similar
taxes that are assessed on account of, or arise as a result of, the transactions
contemplated by this Agreement. Buyer shall bear all taxes that relate to the
ownership, operation or storage of the Vessels and the other Purchased Assets
after the Effective Time.

(b) Seller and Buyer agree to cooperate with each other in order to reduce any
customs or import duties or similar charges assessed or assessable against
either Seller or Buyer in connection with the sale or purchase of the Purchased
Assets hereunder; including, without limitation, transferring title to the
Vessels in mutually acceptable locations in international waters on the Closing
Date.

5.6 Employee Matters. Except as contemplated in Sections 6.9, 6.10 and 6.11:

(a) Immediately prior to the Effective Time, Seller shall terminate all the
Business Personnel, and the Buyer shall offer to hire or otherwise offer to
contract for or engage all of Seller’s Business Personnel on terms and
conditions that are substantially similar in the aggregate to those in effect
for Buyer’s similarly situated employees. Buyer agrees to employ all Business
Personnel who accept an offer of employment from Buyer for a period of 12 months
from the Effective Time, except in the case of a Force Majeure Event or
documented employee misconduct in violation of the codes of conduct of Buyer
applicable to all Buyer’s employees in Nigeria and applied consistent with past
practice. Seller shall pay in full all compensation, bonuses, accrued severance
and other payments that may result from the termination of employment by Seller
of any Business Personnel and any compensation (including accrued vacation) due
such employees up to and including the Effective Time. Upon request of Buyer and
subject to applicable Law, Seller shall provide Buyer access to, and provide
data regarding, employment information concerning the Direct Employees,
including, without limitation, personnel files, records, agreements, contracts
and policies as Buyer may reasonably request. Buyer shall not assume any
severance or other similar obligations of Seller related to the termination of
employment of any of the Business Personnel. Seller shall pay any severance and
other obligations without regard to whether any of the Business Personnel
accepts or declines Buyer’s offer of employment.

 

14



--------------------------------------------------------------------------------

(b) Buyer shall not assume any Plan, program, policy, practice or arrangement of
Seller. Seller shall have no responsibility for, and Buyer shall be responsible
for and shall indemnify Seller for, any and all Liabilities, obligations and
claims of any kind arising out of employment of the Direct Employees by Buyer
after the Effective Time. Buyer shall have no responsibility for, and Seller
shall be responsible for and shall indemnify Buyer for, any and all Liabilities,
obligations and claims of any kind arising out of employment of any Business
Personnel by Seller before the Effective Time, arising from or related to the
termination of employment of any Business Personnel by Seller, including any
severance or other similar obligations (the “Employee Liabilities”). Buyer shall
not be deemed to be a successor employer to Seller with respect to any employee
benefit plans or programs of Seller, and no plan or program adopted or
maintained by Buyer after the Closing Date is or shall be deemed to be a
“successor plan,” as such term is defined in Employee Retirement Income Security
Act or the Code, of any such plan or benefit program of Seller.

(c) Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement shall cause duplicate benefits to be paid or provided
to or with respect to the Direct Employees under any employee benefit policies,
Plans, arrangements, programs, practices, or agreements of Seller or Buyer.

5.7 Release of Vessels from Mortgages.

(a) On or before the Closing Date, Seller shall cause the Vessels and the Warri
Facility to be released from any mortgages or other Encumbrances encumbering
them and shall deliver Transcripts of Registry dated on the Closing Date showing
the Vessels to be free of Encumbrances.

(b) Seller shall be solely responsible for the payment of any release fees,
recording fees or other costs associated with such releases.

5.8 Continued Use of Warri Facility. During the remaining term of the Warri
Lease Agreement, Buyer agrees to maintain and utilize the Warri Facility in a
similar or more extensive manner than such facility was utilized by Seller
during the six month time period immediately prior to the Effective Time;
provided, however, that Buyer shall not be required to maintain and utilize the
Warri Facility during the remaining term of the Warri Lease Agreement if an
event occurs that results in Unreasonable Interference with Buyer’s use of the
Warri Facility. In the event Seller acquires any interest in the Warri Facility
as a result of any of the matters specified on Schedule 3.12, Seller shall not
cause any Unreasonable Interference with Buyer’s use of the Warri Facility as a
result of Seller’s acquisition of such interest in the Warri Facility.

ARTICLE VI

POST-CLOSING COVENANTS; ADDITIONAL COVENANTS

6.1 Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each
Party will take such further action (including, but not limited to, the
execution and delivery of such further instruments and documents or the delivery
of such further information or consents) as the other Party reasonably may
request, all at the requesting Party’s sole cost and expense.

 

15



--------------------------------------------------------------------------------

6.2 Litigation Support. So long as any Party actively is contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand against any Person other than the other Party in connection with
(a) the transactions contemplated by this Agreement, (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction involving any of the Purchased
Assets or Assigned Contracts or (c) in the case of Seller and at times
reasonably acceptable to Buyer with advance notice, any other matter in which
any of the Direct Employees is needed to testify or provide evidence or support
with respect to, the other Party will cooperate with such Party and such Party’s
counsel in the contest or defense, make available their personnel and provide
such testimony and access to their books and records as shall be necessary in
connection with the contest or defense, at the sole cost and expense of the
contesting or defending Party.

6.3 Tax Matters. After the Closing, the Parties will cooperate fully with each
other, on a commercially reasonable basis, in connection with the preparation,
signing and filing of tax returns and in any administrative, judicial or other
proceeding involving taxes relating to the Purchased Assets, including the
furnishing or making available of records, books of account or other materials.

6.4 Removal of Marks. As soon as reasonably practicable following the Closing,
but in any event within 60 days after the Closing Date, Buyer shall remove, or
cause to be removed, from all Purchased Assets any markings bearing Seller’s
name (including any variations or derivations thereof) or any trademarks, trade
names or logos of Seller.

6.5 Handling of Cash and Other Payments. Seller shall promptly deliver to Buyer
any cash, checks or other instruments of payment received by Seller after the
Effective Time in respect of the Purchased Assets or Assigned Contracts relating
to periods after the Effective Time. Likewise, Buyer shall promptly deliver to
Seller any cash, checks or other instruments of payment received by Buyer after
the Effective Time in respect of the Purchased Assets or Assigned Contracts
relating to periods before the Effective Time. If a payment is received by a
Party for services or products provided by the Vessels both prior to and after
the Effective Time and there is no clear delineation of the amounts attributed
to the periods preceding and following the Effective Time, then the Parties
shall use reasonable proration techniques to allocate such amounts in a manner
such that Seller will receive amounts attributable to the operation of the
Vessels prior to the Effective Time and Buyer will receive amounts attributable
to the operation of the Vessels after the Effective Time.

6.6 Agreement Not to Compete. Seller agrees that, except as contemplated by this
Agreement and the Preferred Provider Agreement, during the two-year period
following the date of the Closing, Seller and its affiliates will not compete
with Buyer by engaging, directly or indirectly, in the business of providing
lift boat services to the offshore oil drilling industry in the waters offshore
of West Africa (the “Competitive Business”). Notwithstanding the foregoing or
anything to the contrary contained elsewhere in this Agreement, Seller and/or
any affiliate or Seller and/or any successor, assignee or transferee thereof
shall have the right to acquire, merge

 

16



--------------------------------------------------------------------------------

with, or acquire all or a portion of the equity interests in, or assets of, any
one or more entities whose primary business is not the Competitive Business. Any
violation of this Agreement will entitle Buyer to the right to proceed against
Seller in a court for injunctive relief and/or monetary damages. The Parties
hereby agree to the exclusive jurisdiction of the federal and state courts of
Harris County, Texas for any such proceeding.

6.7 Access. From the date hereof, until the eighth anniversary of the Closing,
Seller shall provide full access at all reasonable times, and in a manner so as
not to interfere with the normal business operations of Seller, to all
accounting and audit records, accounting personnel and any independent
accounting firms having performed audit functions for Seller, so that Buyer can
prepare any financial statements relating to the Purchased Assets required by
the Securities and Exchange Commission to be filed in any filings of Buyer under
the Securities Act and the Exchange Act.

6.8 Environmental Remediation by Seller.

(a) Seller shall conduct, at Seller’s sole cost, risk and expense, all such
investigative, remedial or other activities (“Environmental Activities”) on each
environmental condition identified on Schedule 6.8 and all environmental
conditions discovered by Seller in the course of the Environmental Activities
(solely to the extent arising out of Seller’s ownership or operation of the
Purchased Assets prior to the Effective Time, the “Environmental Conditions”) as
may be necessary to bring each Environmental Condition into compliance with
Environmental Laws as those Laws exist at Closing (irrespective of the
enforcement practices of the appropriate Nigerian Governmental Authorities with
respect to such Laws). Buyer shall be responsible for any additional
Environmental Activities required by standards imposed by a Governmental
Authority that become applicable after Closing. Buyer shall reasonably cooperate
(without incurring any costs) with Seller as Seller conducts any Environmental
Activities and shall use its commercially reasonable efforts to reasonably
accommodate the Environmental Activities. Seller shall give Buyer reasonable
notice before initiating any Environmental Activities, shall keep the Buyer
informed of the nature, kind, scope, proposed timing, duration and results of
the Environmental Activities and shall share with the Buyer all information
regarding the Environmental Activities and Environmental Conditions as may be
reasonably requested by Buyer.

(b) Seller shall, with reasonable care and consistent with sound investigation
and remediation practices, undertake any Environmental Activities it conducts in
accordance with Section 6.8(a) in a manner that will not result in Unreasonable
Interference with Buyer’s use of the Warri Facility for the operation of the
Business consistent with past practice.

(c) Seller shall have the right to control any Environmental Activities it
undertakes, and Seller shall have the right, with Buyer’s approval, which
approval shall not be unreasonably withheld, to select an appropriate cleanup
standard for any Environmental Condition in accordance with Environmental Laws,
including cleanup standards applicable to industrial properties. Buyer
acknowledges that Environmental Activities that may be undertaken by Seller
include, without limitation, sampling and excavating soil and the sampling,
operation and maintenance of groundwater monitoring and recovery wells,
associated piping, groundwater pumping and treatment equipment, and other
facilities and equipment. Buyer shall, without further compensation, cost or
fees, grant and provide all necessary access reasonably required by Seller to
enter the Warri Facility to undertake Environmental Activities. Buyer
acknowledges

 

17



--------------------------------------------------------------------------------

that Environmental Activities conducted to remedy any Environmental Conditions
may involve the filing of land use and deed restrictions, institutional and
engineering controls, groundwater use restrictions, and access and easement
rights, and restrictive covenants (including, but not limited to, a prohibition
against installation of water wells on the Warri Facility). No such land and
deed restriction, institutional and engineering controls, access and easement
rights, or restrictive covenants shall result in Unreasonable Interference with
the ability to use the Warri Facility to operate the Business consistent with
past practice. Buyer shall cooperate with Seller in obtaining and maintaining
any necessary documents, permits or deed conditions, and Buyer shall not take
any action in contravention of such land use, deed restrictions and other
requirements. To the extent such matters are within Buyer’s control, Buyer shall
not use the Warri Facility, or permit the Warri Facility to be used, for
residential, health care, childcare or school purposes unless such properties
are used for such purposes as of the Closing Date. The provisions of this
Section 6.8(c) shall not limit the obligations of Seller specified in Sections
6.8(a) and (b).

(d) All Environmental Activities conducted by Seller or any of its agents,
consultants, employees and contractors shall be conducted in a workmanlike
manner, and Buyer’s property shall be kept free of all debris related to the
Environmental Activities to the extent reasonably practicable. If any portion of
Buyer’s property suffers damage by reason of the access of Seller to the Warri
Facility, Seller shall, at its cost and expense, repair all such damage or
replace any damaged portion of Buyer’s property to its condition prior to the
occurrence of such damage.

6.9 Unassigned Contracts. Notwithstanding any other provision hereof, this
Agreement shall not constitute nor require an assignment to Buyer of any
contract if an attempted assignment of such contract without the consent of any
party would constitute a breach thereof or a violation of any Law or any Order,
rule or regulation of any Governmental Authority or court unless and until such
consent shall have been obtained. In the case of any contract that cannot be
effectively transferred to Buyer without such consent, Seller agrees that it
will promptly use commercially reasonable efforts to obtain or cause to be
obtained the necessary consents to the transfer of such contracts. Buyer agrees
to cooperate with Seller in obtaining such consents and to enter into such
arrangement of assumption as may be reasonably requested by the other
contracting party under such contract, to the extent not inconsistent with the
terms of this Agreement; provided, however, that in no event shall Buyer be
required to pay any fees or other compensation in connection with obtaining such
consents. To the extent that consent to assign any Assigned Contract is not
obtained prior to Closing (an “Unassigned Contract”), the parties will cooperate
as set forth in Section 6.11 to provide Buyer all of the economic and other
benefits of such Unassigned Contracts that Buyer is denied or deprived as a
result of the failure to assign such Unassigned Contract at Closing. Once
consent for the assignment of such Unassigned Contract is obtained, Seller shall
assign such Unassigned Contract to Buyer. The arrangement described in this
Section 6.9 shall terminate on the earlier of the date on which (i) consent to
the assignment of the Unassigned Contract is obtained, (ii) Buyer consummates
other arrangements with the party or parties under such Unassigned Contract
providing for Buyer’s provision of services to such party or parties and the
complete release of Seller for the future provision of services to such party or
parties or (iii) such Unassigned Contract terminates. Notwithstanding the
foregoing, Buyer shall indemnify Seller from any and all Liabilities arising out
of or resulting from Seller’s performance of all obligations under any
Unassigned Contract

 

18



--------------------------------------------------------------------------------

and Seller shall not have any obligation to compensate Buyer for the value, if
any, of the benefit it fails to receive as a result of an Unassigned Contract
not being assigned at Closing as long as Seller uses its commercially reasonable
efforts to comply with this Section.

6.10 Subcontracting of Subcontracted Contracts. At Closing, Seller and Buyer (or
their respective affiliates) shall enter into a Subcontract Agreement, in the
form of Exhibit 6.10 (with such minor modifications as are needed to tailor such
form to the contract being subcontracted and to include the bifurcated payments
mechanics for West Africa), with respect to each of the Subcontracted Contracts
listed on Schedule 6.10; provided that the parties or their affiliates shall not
enter into a Subcontract Agreement at Closing with respect to any Subcontracted
Contracts if an attempted subcontracting of such contract without the consent of
any party would constitute a breach thereof or a violation of any Law or any
Order, rule or regulation of any Governmental Authority or court unless and
until such consent shall have been obtained. In the case of any contract that
cannot be effectively subcontracted to Buyer without such consent, Seller agrees
that it will promptly use commercially reasonable efforts to obtain or cause to
be obtained the necessary consents to the subcontracting of such contracts.
Buyer agrees to cooperate with Seller in obtaining such consents and to enter
into such arrangement of assumption as may be reasonably requested by the other
contracting party under such contract, to the extent not inconsistent with the
terms of this Agreement; provided, however, that in no event shall Buyer be
required to pay any fees or other compensation in connection with obtaining such
consents. To the extent that consent to subcontract any Subcontracted Contract
is not obtained prior to Closing (a “Non-Subcontracted Contract”), the parties
will cooperate as set forth in Section 6.11 to provide Buyer all of the economic
and other benefits of such Subcontracted Contracts that Buyer is denied or
deprived as a result of the failure to enter into a Subcontract Agreement at
Closing. Once consent for the assignment of such Non-Subcontracted Contract is
obtained, Seller shall subcontract such Non-Subcontracted Contract to Buyer. The
arrangement described in this Section 6.10 shall terminate on the earlier of the
date on which (i) consent to the subcontracting of the Non-Subcontracted
Contract is obtained, (ii) Buyer consummates other arrangements with the party
or parties under such Non-Subcontracted Contract providing for Buyer’s provision
of services to such party or parties and the complete release of Seller for the
future provision of services to such party or parties or (iii) such
Non-Subcontracted Contract terminates. Notwithstanding the foregoing, Buyer
shall indemnify Seller from any and all Liabilities arising out of or resulting
from Seller’s performance of all obligations under any Non-Subcontracted
Contract and Seller shall not have any obligation to compensate Buyer for the
value, if any, of the benefit it fails to receive as a result of a Subcontract
Agreement not being entered into at Closing with respect to such
Non-Subcontracted Contracts as long as Seller uses its commercially reasonable
efforts to comply with this Section.

6.11 Cooperation After Closing.

(a) Generally. The parties acknowledge that certain consents to assign the
Unassigned Contracts or subcontract the Non-Subcontracted Contracts may not be
obtained at Closing. Accordingly, Buyer may not be able to perform the
Unassigned Contracts or Non-Subcontracted Contracts at Closing. Nevertheless,
the parties desire to consummate the transactions contemplated hereby even
though all of the consents necessary to assign the Unassigned Contracts or
subcontract the Non-Subcontracted Contracts may not have been obtained. As
described in greater detail in the remaining provisions of this Section 6.11 and

 

19



--------------------------------------------------------------------------------

subject to such remaining terms, even though Buyer shall deliver the Purchase
Price to Seller as of the Closing Date, Seller shall continue to operate a
portion of the Purchased Assets for the sole benefit of Buyer until such time as
Buyer or its affiliates are able to operate the Purchased Assets or such earlier
time set forth below in this Section 6.11. Buyer acknowledges and agrees that
Seller is continuing to operate a portion of the Purchased Assets for the sole
benefit of Buyer as an accommodation to Buyer until each of the
Non-Subcontracted Contracts is subcontracted and each of the Unassigned
Contracts is assigned in accordance with the terms of this Section 6.11 and that
Buyer bears the risk of ownership of the Purchased Assets and the results of
operations of the Purchased Assets.

(b) Unassigned and Non-Subcontracted Contracts. As long as any Unassigned
Contract is not assigned or any Non-Subcontracted Contract is not subcontracted,
Seller shall perform, or cause its affiliates to perform, all of its obligations
(or those of its affiliates) involving SEWOP Services under each Unassigned
Contracts and Non-Subcontracted Contracts in accordance with the terms of such
contract.

(c) Operation of Purchased Assets. Buyer shall make available to Seller the
Purchased Assets necessary to perform any Unassigned or Non-Subcontracted
Contract that has not been assigned or subcontracted. Seller shall use and
operate such Purchased Assets made available to it by Buyer to continue to
fulfill Seller’s or Seller’s affiliates’ obligations under each Unassigned
Contract and Non-Subcontracted Contract that is not assigned or subcontracted
involving SEWOP Services. Seller shall use, operate, maintain and safeguard such
Purchased Assets consistent in all material respects with the manner Seller
used, operated, maintained and safeguarded such Purchased Assets prior to
Closing (including the consumption of supplies constituting Inventories in the
ordinary course of business and consistent with past practice); provided, Seller
shall not be required to insure such Purchased Assets as insurance will be
obtained by Buyer. Without limiting the foregoing, Seller shall operate such
Purchased Assets in a manner intended to maintain good and continuing
relationships with the customers, suppliers and vendors affected by the
operation of such Purchased Assets. In connection with Seller’s operation of
such Purchased Assets pursuant to this Section 6.11, Seller and Seller’s
affiliates shall have control over such operations and shall operate such
Purchased Assets in their reasonable discretion; provided, Seller and its
affiliates will, at the request and expense and under the direction of Buyer and
its affiliates, take all such actions and do all such things as shall, in the
opinion of Buyer and its affiliates acting reasonably, be necessary or desirable
in order that such Purchased Assets be operated in a manner such that the value
of such Purchased Assets shall be preserved and shall inure to the benefit of
the Buyer and its affiliates.

(d) Employees. Buyer shall make such employees available to Seller and Seller’s
affiliates, and Seller and Seller’s affiliates shall accept the services of such
employees, to the extent necessary and for the sole purpose of enabling Seller
to fulfill its obligations as required under Sections 6.11(b) and 6.11(c).
During the period that Buyer makes its employees available to Seller under this
Section 6.11(d), Seller shall have sole supervisory responsibility of and
operational control over such individuals. All employees utilized by Seller and
its affiliates to operate the Purchased Assets as required under Sections
6.11(b) and 6.11(c) shall wear Seller’s uniforms and otherwise appear as part of
Seller’s continuous work force.

 

20



--------------------------------------------------------------------------------

(e) Revenues; Receivables; Payments.

(i) As Buyer shall have paid the full amount of the Purchase Price at Closing
for the Purchased Assets, all revenue arising from Seller’s operation of the
Purchased Assets after the Closing Date and Seller’s performance of any
Unassigned Contracts and Non-Subcontracted Contracts that have not been assigned
or subcontracted after the Closing Date shall be for the sole account of Buyer,
and all proceeds collected by Seller or any affiliate, employee, agent or
representative thereof after the Closing Date shall be held in trust for Buyer
(and therefore shall not be considered property of Seller or its affiliates for
any reason) and, subject to the offset rights granted Seller in Section 6.11(f),
shall be remitted to Buyer in accordance with the remaining terms of this
Section 6.11(e).

(ii) Within 20 days after the end of each calendar month in which Seller
collects any amounts with respect to any Unassigned Contracts and
Non-Subcontracted Contracts that have not been assigned or subcontracted, Seller
shall remit payment to Buyer in an amount equal to all amounts that have been
collected with respect to such Unassigned Contracts and Non-Subcontracted
Contracts less the amount of Buyer’s expense reimbursement obligation for such
month determined in accordance with Section 6.11. Contemporaneous with each
remittance by Seller to Buyer under this Section 6.11(e), Seller shall deliver
to Buyer a statement certifying the amount of collections received by Seller or
its affiliates during such calendar month and setting forth, in reasonable
detail, the estimated expense reimbursement amount for the period ending on such
calendar month-end for which Buyer is responsible under Section 6.11(f)(i). To
the extent Buyer’s expense reimbursement amount for any month exceeds the
amounts Seller has collected with respect to any Unassigned Contracts and
Non-Subcontracted Contracts that have not been assigned or subcontracted for
that month, Buyer shall pay the amount of such excess to Seller on or before the
tenth day after Buyer receives such invoice.

(f) Expense Reimbursement; Offset Rights; Audit Rights.

(i) Buyer shall reimburse Seller for all costs and expenses incurred by Seller
and its affiliates from and after the Closing Date in the operation of the
Purchased Assets to perform the Unassigned Contracts and Non-Subcontracted
Contracts that have not been assigned or subcontracted.

(ii) Seller shall be entitled to offset any amount owed to Seller by Buyer under
Section 6.11(f)(i) against any amount Seller is then required to remit to Buyer
under Section 6.11(e)(ii).

(iii) Buyer’s expense reimbursement obligations shall be administered as
follows: for each calendar month during which Seller operates any Purchased
Assets pursuant to this Section 6.11 (such period being referred to as such
country’s “Interim Operating Period”), Seller shall estimate and invoice Buyer
for the expense reimbursement amount that Buyer will be required to pay Seller
under this paragraph. With respect to the invoice for each following calendar
month of each Interim Operating Period and on or before the last day of the

 

21



--------------------------------------------------------------------------------

calendar month following the end of each Interim Operating Period, Seller shall
compute the actual amount due under this paragraph with respect to the preceding
calendar month of such Interim Operating Period, and shall reconcile such actual
amount to the estimated amount Seller invoiced to Buyer, and Seller shall adjust
the invoice and the offset on such date based upon such reconciliation.

(iv) In addition to the expense reimbursement items described in
Section 6.11(f)(iii), Seller will charge Buyer the following fees: (A) for the
first month after the Closing Date, an amount equal to 1% of the gross revenue
arising from the performance of the Unassigned Contracts and Non-Subcontracted
Contracts that have not been assigned or subcontracted by Seller and its
affiliates for Buyer’s benefit during such month and (B) for each calendar month
that begins after the first month described in the preceding clause (A) until
such time as all the Unassigned Contracts and Non-Subcontracted Contracts have
been assigned or subcontracted, an amount equal to 1% of the gross revenue
arising from the performance of the Unassigned Contracts and Non-Subcontracted
Contracts that have not been assigned or subcontracted by Seller and its
affiliates for Buyer’s benefit during such period.

(v) At such times as Buyer reasonably requests, Seller will give Buyer and its
representatives access to such books and records of Seller and its affiliates
that Buyer reasonably requests in order to verify the accuracy of the revenue
and expense reimbursement items described in this Section 6.11. Seller will
cooperate in all commercially reasonable respects with Buyer’s efforts to verify
such revenues and expense reimbursement items.

(g) With respect to Seller’s and its affiliates’ operation of the Purchased
Assets to perform any Unassigned Contracts and Non-Subcontracted Contracts that
have not been assigned or subcontracted, Seller agrees that Seller will comply,
and will cause Seller’s affiliates to comply, in all material respects with all
applicable Laws of Governmental Entities with which compliance is required in
connection with the use or operation of the Purchased Assets to perform such
Unassigned Contracts and Non-Subcontracted Contracts.

(h) Seller’s obligations with respect to operating a portion of the Purchased
Assets after Closing are limited to the foregoing provisions of this
Section 6.11. Other than performing such obligations, Seller shall not have any
obligation to compensate Buyer or Buyer’s affiliates for the value, if any, of
the benefit Buyer fails to receive, and Seller and its affiliates shall have no
responsibility, and Buyer and its affiliates shall assume all risks, for the
short-term and the long-term performance of the Unassigned Contracts and
Non-Subcontracted Contracts that have not been assigned or subcontracted.

(i) Meridien Management Agreements. Upon Closing, Seller waives all rights of
reassignment it has pursuant to the Meridien Management Agreements and agrees to
consent in writing to further assignments of any Meridien Management Agreement
by Buyer provided that all other requirements of such Meridien Management
Agreement applicable to an assignment by Charterer (as defined therein) have
been complied with.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING CONDITIONS

7.1 Conditions Precedent to Obligation of Buyer. The obligations of Buyer with
respect to actions to be taken on the Closing Date are subject to the
satisfaction or waiver in writing on or prior to the Closing Date of all of the
following conditions. Buyer shall have the right to waive any condition not so
satisfied.

(a) Accuracy of Representations and Warranties. Each representation and warranty
set forth in Article 3 must be accurate and complete in all material respects
(except with respect to any provisions that include an express materiality
qualification, which shall be accurate and complete in all respects) as of the
Closing Date, as if made on the Closing Date, except that those representations
and warranties which address matters as of a particular date only shall be
required to be true and correct as of such date.

(b) Compliance with Obligations. Seller shall have performed and complied with
all of its covenants set forth in this Agreement to be performed or complied
with at or prior to Closing (singularly and in the aggregate) in all material
respects.

(c) Consents. All necessary authorizations and/or consents, permits or approvals
of and filings with any Governmental Authority relating to the consummation of
the transactions contemplated herein shall have been obtained and made. All
consents required pursuant to the Meridien Management Agreements and the Chevron
Contract shall have been obtained.

(d) No Adverse Litigation. There must not be pending or threatened any action or
proceeding by or before any Governmental Authority, arbitrator or mediator which
shall seek to restrain, prohibit, invalidate or collect damages arising out of
the transactions contemplated hereby.

(e) Deliveries of Seller. Seller shall have delivered, or be standing ready to
deliver, to Buyer, the documents required to be delivered by Seller pursuant to
Section 2.3.

7.2 Conditions Precedent to Obligation of Seller. The obligations of Seller with
respect to actions to be taken on the Closing Date are subject to the
satisfaction or waiver in writing on or prior to the Closing Date of all of the
following conditions. Seller shall have the right to waive any condition not so
satisfied.

(a) Accuracy of Representations and Warranties. Each representation and warranty
set forth in Article IV must be accurate and complete in all material respects
(except with respect to any provisions that include an express materiality
qualification, which shall be accurate and complete in all material respects) as
of the Closing Date, as if made on the Closing Date, except that those
representations and warranties that address matters only as of a particular date
only shall be required to be true and correct as of such date.

(b) Compliance with Obligations. Buyer must have performed and complied with all
its covenants and obligations set forth in this Agreement to be performed or
complied with at or prior to Closing (singularly and in the aggregate) in all
material respects.

 

23



--------------------------------------------------------------------------------

(c) Consents. All necessary authorizations and/or consents, permits or approvals
of and filings with any Governmental Authority relating to the consummation of
the transactions contemplated herein shall have been obtained and made.

(d) No Adverse Litigation. There must not be pending or threatened any action or
proceeding by or before any Governmental Authority, arbitrator or mediator which
shall seek to restrain, prohibit, invalidate or collect damages arising out of
the transactions contemplated hereby.

(e) Deliveries of Buyer. Buyer shall have delivered, or be standing ready to
deliver, to Seller, the documents required to be delivered by Buyer pursuant to
Section 2.3.

ARTICLE VIII

TERMINATION

The Parties may terminate this Agreement as provided below:

(a) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(b) Buyer or Seller may terminate this Agreement pursuant to Section 2.4(c) upon
delivery of written notice to the other Party;

(c) Buyer or Seller may terminate this Agreement upon delivery of written notice
if the Closing has not occurred prior to the Expiration Date, provided that the
Party delivering such notice shall not have caused such failure to close;

(d) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing if Seller has breached any representation, warranty or
covenant contained in this Agreement in any material respect (except with
respect to an express materiality qualification, in which case such termination
rights will arise upon any such breach), Buyer has notified Seller of such
breach, and the breach has continued without cure for a period of 30 days after
the notice of breach; and

(e) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing if Buyer has breached any representation, warranty or
covenant contained in this Agreement in any material respect; (except with
respect to an express materiality qualification, in which case such termination
rights will arise upon any breach), Seller has notified Buyer of such breach,
and the breach has continued without cure for a period of 30 days after the
notice of breach.

ARTICLE IX

INDEMNIFICATION

9.1 Indemnification of Buyer by Seller. Seller agrees to pay and assume
Liability for, and does hereby agree to indemnify, protect, save and keep
harmless Buyer and its officers, directors and employees (collectively, the
“Buyer Indemnitees”), from and against any and all Liabilities, obligations,
losses, damages, penalties, claims (including claims by any employee of

 

24



--------------------------------------------------------------------------------

Seller or any of its servants, crew or agents and all costs and expenses
incurred in connection with any investigation of environmental conditions or any
cleanup, remedial, removal or restoration work required by any Governmental
Authority), actions, suits and related costs, expenses and disbursements,
including reasonable legal fees and expenses, of whatsoever kind and nature
(collectively, “Losses”), imposed on, asserted against or incurred by Buyer
Indemnitees, in any way relating to or arising out of or alleged to be
attributable to, related to or arising out of the following:

(a) any inaccuracy in any representation or warranty of Seller in this
Agreement;

(b) any breach or nonfulfillment of any covenant, agreement or other obligation
of Seller in this Agreement;

(c) the ownership or operation of the Purchased Assets prior to the Effective
Time; and

(d) the Excluded Assets, the Retained Liabilities, the Employee Liabilities, the
Environmental Activities and the Environmental Conditions.

9.2 Indemnification of Seller by Buyer. Buyer hereby agrees to pay and assume
Liability for, and does hereby agree to indemnify, protect, save and keep
harmless Seller and their officers, directors and employees (the “Seller
Indemnitees”), from and against any and all Losses imposed on, asserted against
or incurred by Seller Indemnitees, in any way relating to or arising out of or
alleged to be attributable to, related to or arising out of the following:

(a) any inaccuracy in any representation or warranty of Buyer in this Agreement;

(b) any breach or nonfulfillment of any covenant, agreement or other obligation
of Buyer in this Agreement;

(c) the ownership or operation of the Purchased Assets after the Effective Time;
and

(d) the Assumed Liabilities and Constructive Trust Liabilities.

9.3 Notice and Defense of Third Party Claims. If any third party demand, claim,
action or proceeding shall be brought or asserted under Section 9.1 or 9.2
against an indemnified party or any successor thereto (the “Indemnified Person”)
in respect of which indemnity may be sought under Section 9.1 or 9.2 from an
indemnifying person or any successor thereto (the “Indemnifying Person”), the
Indemnified Person shall give prompt written notice thereof to the Indemnifying
Person who shall have the right to assume its defense, including the hiring of
counsel reasonably satisfactory to the Indemnified Person and the payment of all
expenses. Any delay or failure to so notify the Indemnifying Person shall
relieve the Indemnifying Person of its obligations under Section 9.1 or 9.2 only
to the extent, if at all, that it is prejudiced by reason of such delay or
failure. The Indemnified Person shall have the right to employ separate counsel
in any of the foregoing actions, claims or proceedings and to participate in the
defense thereof, but

 

25



--------------------------------------------------------------------------------

the fees and expenses of such counsel shall be at the expense of the Indemnified
Person unless both the Indemnified Person and the Indemnifying Person are named
as parties and the Indemnified Person shall in good faith determine that
representation by the same counsel is inappropriate. In the event that the
Indemnifying Person, within 30 days after notice of any such action or claim,
does not assume the defense thereof, the Indemnified Person shall have the right
to undertake the defense, compromise or settlement of such action, claim or
proceeding for the account of the Indemnifying Person, subject to the right of
the Indemnifying Person to assume the defense of such action, claim or
proceeding with counsel reasonably satisfactory to the Indemnified Person at any
time prior to the settlement, compromise or final determination thereof.
Anything in this Section 9.3 to the contrary notwithstanding, the Indemnifying
Person shall not, without the Indemnified Person’s prior consent, settle or
compromise any action or claim or consent to the entry of any judgment with
respect to any action, claim or proceeding for anything other than money damages
paid by the Indemnifying Person. The Indemnifying Person may, without the
Indemnified Person’s prior consent, settle or compromise any such action, claim
or proceeding or consent to entry of any judgment with respect to any such
action or claim that requires solely the payment of money damages by the
Indemnifying Person and that includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Person from all
Liability in respect of such action, claim or proceeding. The Indemnifying
Person shall promptly reimburse the Indemnified Person for the amount of any
judgment rendered with respect to any third party demand, claim, action or
proceeding and for all damages incurred by the Indemnified Person in connection
with the defense of such demand, claim, action or proceedings.

9.4 Limitations on Indemnification. Neither Seller nor Buyer shall have any
Liability with respect to, or obligation to indemnify for, Losses under Article
IX hereof (a) unless such Loss individually or together with other Losses
arising out of related circumstances for which such Party would be liable
(“Related Losses”) exceeds US$20,000 (claims for Related Losses equal to $20,000
or less, “De Minimis Claims”); provided that any claim brought after the
aggregate of all De Minimis Claims exceeds US$200,000 shall not be a De Minimis
Claim, and (b) with respect to claims that are not De Minimis Claims, unless and
until the aggregate of all Losses suffered by Buyer or Seller, as applicable,
exceed on an aggregate basis, US$1,000,000, in which event, such Party will be
obligated to indemnify the other Party to the full extent of the other Party’s
Losses from the first dollar thereof. Except in the case of fraud, the maximum
indemnification Liability of either Seller or Buyer under this Article IX shall
not exceed US$17,500,000 in the aggregate. Notwithstanding the foregoing, the
limitations contained in this Section 9.4 shall not apply to any indemnification
obligation:

(a) arising under Section 9.1(a) and resulting from a breach of the
representations or warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5(a),
3.7(a) and 3.16;

(b) arising under Section 9.2(a) and resulting from a breach of the
representations or warranties contained in Sections 4.1, 4.2, 4.3 and 4.4; or

(c) arising under Sections 9.1(b), 9.1(c), 9.1(d), 9.2(b), 9.2(c) or 9.2(d).

9.5 Survival. The Liability of Seller or Buyer for indemnification obligations
arising under this Agreement shall be limited to claims for which an Indemnified
Person delivers written

 

26



--------------------------------------------------------------------------------

notice to the Indemnifying Person on or before the second anniversary of the
Closing Date; provided, however, that any indemnification obligation (a) arising
under Section 9.1(a) and resulting from a breach of the representations or
warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5(a), 3.7(a) and 3.16,
(b) arising under Section 9.2(a) and resulting from a breach of the
representations or warranties contained in Sections 4.1, 4.2, 4.3 and 4.4 or
(c) arising under Sections 9.1(b), 9.1(c), 9.1(d), 9.2(b), 9.2(c) or 9.2(d),
shall be limited to claims for which an Indemnified Person delivers written
notice to the Indemnifying Person on or before the fifth anniversary of the
Closing Date; provided, further, however, that (y) any indemnification
obligation arising under Section 9.1(a) and resulting from a breach of the
representations and warranties contained in Section 3.9 shall be limited to
claims for which an Indemnified Person delivers written notice to the
Indemnifying Person on or before the date that is sixty (60) days after the
expiration of any and all applicable statutes of limitations and (z) any
indemnification obligation arising under Section 9.1(d) with respect to
Environmental Activities or Environmental Conditions shall be limited to claims
for which an Indemnified Person delivers written notice to the Indemnifying
Person on or before the date that is ninety (90) days after the completion of
all the Environmental Activities by Seller in accordance with Section 6.8
(provided that the Environmental Activities shall be deemed to have been
completed by Seller for the purposes of this Section 9.5 at such time as Seller
has completed all remedial activities with respect to the Environmental
Conditions other than any monitoring activities related to ground water wells or
any long term operation and maintenance activities related to the remediation of
the Environmental Conditions), if such date is later than the date specified in
Section 9.5(c).

9.6 Recovery. In the event Losses suffered by any Indemnified Person are
recoverable under more than one provision of this Agreement and even though an
Indemnified Person is permitted to rely on each provision of this Article IX
independently, such Indemnified Person shall only be permitted to recover with
respect to any particular Losses suffered by it one time as it is the Parties’
intent that once any particular Losses have been recovered by a particular
Indemnified Person under one provision, such Losses no longer exist with respect
to such Indemnified Person and, therefore, recovery by such particular
Indemnified Person for such same Losses under another provision would constitute
an unintended and prohibited “double” recovery.

9.7 Exclusive Remedy. Except in the case of fraud or knowing or willful
misrepresentation, the right to indemnification set forth in this Article IX
(subject to all the limitations provided for herein) shall be the sole and
exclusive remedy of the parties and all Indemnified Persons under or by reason
of this Agreement (including for any breach of any representation, warranty,
covenant or agreement set forth in this Agreement), and each party covenants and
agrees not to seek or assert any other remedy following the Closing; provided,
however, that the foregoing shall not limit the rights of any party to seek any
equitable remedy available to enforce the rights of such party under this
Agreement, including under Section 6.6.

9.8 No Consequential Damages. Notwithstanding any other provision of this
Agreement, no Indemnified Person shall be entitled to any consequential damages
including exemplary, punitive, lost profits or special damages (collectively,
“Excluded Damages”), suffered by an Indemnified Person except to the extent such
Excluded Damages were incurred by a third Person and are the subject of a third
party claim asserted by that third Person against and

 

27



--------------------------------------------------------------------------------

Indemnified Person after the Closing Date, and each Indemnified Person hereby
releases the Indemnifying Person to the fullest extent applicable Law permits,
from Liability for all Excluded Damages.

9.9 Scope of Representations and Warranties of Seller. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS AGREEMENT, EACH OF SELLER AND
BUYER MAKES NO, AND DISCLAIMS ANY, WARRANTY OR REPRESENTATION OF ANY KIND,
EITHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
ANY REPRESENTATION OR WARRANTY AS TO (A) TITLE, (B) ENVIRONMENTAL COMPLIANCE OR
CONDITION, (C) MERCHANTABILITY OF ANY ASSETS, (D) FITNESS OF ANY ASSETS FOR ANY
PARTICULAR PURPOSE, (E) NONINFRINGEMENT OR (F) CONFORMITY OF ANY ASSETS TO
MODELS OR SAMPLES OF MATERIALS. IT IS EXPRESSLY UNDERSTOOD THAT PURCHASER IS
BUYING THE ASSETS “AS-IS” AND “WHERE-IS” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
IN THIS AGREEMENT. Except as and to the extent set forth in this Agreement,
Seller makes no representations or warranties whatsoever, and disclaims all
Liability and responsibility for any representation, warranty, statement or
information made or communicated (orally or in writing) to Buyer (including, but
not limited to, any opinion, information or advice which may have been provided
to Buyer by any officer, stockholder, director, employee, agent, consultant or
representative of Seller or by any accounting firm, any engineering firm,
Seller’s counsel or any other agent, consultant or representative of Seller)
other than any intentional misrepresentation or statement furnished to Buyer by
any of such Persons not subsequently corrected by such Persons.

9.10 Net Indemnity Payments. Any amounts payable under Article IX shall be
treated by Buyer and Seller as an adjustment to the Purchase Price of the
Purchased Assets, and shall be calculated after giving effect to (a) any
proceeds received from insurance policies covering the indemnified Loss that is
the subject to the claim for indemnity and (b) the actual realized tax benefit
to the Indemnified Person resulting from the indemnified Loss that is the
subject of the indemnity; provided that to the extent that any tax benefit is
realized in a tax year other than the year in which the indemnity is paid, the
Indemnified Person shall make a payment to the Indemnifying Person in the amount
of such realized tax benefit in the year in which it is realized. For purposes
of this Section 9.10, an actual realized tax benefit is an actual reduction in
taxes payable or a refund of taxes previously paid.

9.11 EXPRESS NEGLIGENCE. THE FOREGOING INDEMNITIES SET FORTH IN THIS ARTICLE IX
ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE
EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR
ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE
OF THE SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE)
OR OTHER FAULT OR STRICT LIABILITY OF ANY INDEMNIFIED PARTIES. THE PARTIES
HERETO ACKNOWLEDGE THAT THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE
INDEMNITY OF A PARTY FOR ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE,
CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE
INDEMNIFIED PERSON.

 

28



--------------------------------------------------------------------------------

ARTICLE X

DEFINITIONS

“Agreement” is defined in the preamble to this Agreement.

“Assigned Contracts” is defined in Section 1.2.

“Assumed Liabilities” is defined in Section 1.5.

“Bills of Sale” is defined in Section 2.3(a).

“Business” is defined in the recitals to this Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized to be closed in the City of Houston, Texas.

“Business Personnel” is defined in Section 3.10(b).

“Buyer” is defined in the preamble to this Agreement.

“Buyer Indemnitees” is defined in Section 9.1.

“Chevron Contract” means that certain Charter Party Contract, dated September 1,
2003, among Chevron Nigeria Limited, HESNL and HWAL, as amended by that certain
Amendment #1 to Chevron Nigeria Charter Party Agreement and that certain
Amendment #2 to Chevron Nigeria Charter Party Agreement, dated June 29, 2006.

“Closing” is defined in Section 2.1.

“Closing Date” is defined in Section 2.1.

“Code” means the Internal Revenue Code of 1986.

“Competitive Business” is defined in Section 6.6.

“Confidential Information” means (a) any proprietary information concerning the
Purchased Assets that is not already generally available to the public and
(b) the material terms and provisions of this Agreement and the Exhibits and
Disclosure Schedule hereto.

“Constructive Trust Liabilities” shall mean all Liabilities arising out of or
resulting from Seller’s performance of its obligations under Section 6.11,
including without limitation Liabilities arising out of or related to the
Purchased Assets, any employees seconded to Seller or its affiliates or the
financial performance of the Business with respect to any Unassigned Contracts
or Non-Subcontracted Contracts which Seller is performing on behalf of Buyer and
its affiliates pursuant to Section 6.11.

“CPA Firm” shall mean Deloitte & Touche LLP or if Deloitte & Touche LLP shall
decline to accept such engagement, a nationally recognized firm of independent
public accountants with international capabilities selected jointly by Seller
and Buyer and who has no

 

29



--------------------------------------------------------------------------------

material financial relationship with Seller or Buyer. If Seller and Buyer are
unable to so select independent public accountants within five days of
Deloitte & Touche LLP declining to accept such engagement, Seller or Buyer may
thereafter request that Deloitte & Touche LLP make such selection.

“Direct Employees” is defined in Section 3.10(b).

“Disclosure Schedule” means that group of schedules referred to in this
Agreement delivered separately by Seller to Buyer concurrently with the
execution and delivery of this Agreement but incorporated by reference into this
Agreement.

“Effective Time” is defined in Section 2.1.

“Encumbrances” means any Order, security interest, lien, contract, covenant,
community property interest, equitable interest, right of first refusal,
maritime lien or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership, but shall not include the following: (a) liens for taxes or
assessments (i) not yet due and payable, (ii) which are being contested in good
faith through appropriate proceedings and which do not relate to amounts or
obligations exceeding $10,000 in the aggregate or (iii) for which reasonable
reserves have been established and which do not relate to amounts or obligations
exceeding $10,000 in the aggregate, (b) mechanics’, materialmen’s, carriers’,
workers’, repairers’ and other similar liens arising or incurred in the ordinary
and usual course of business relating to obligations as to which there is no
material default or the validity of which are being contested in good faith or
for which reasonable reserves have been established and which do not relate to
amounts or obligations exceeding $10,000 in the aggregate and (c) such other
encumbrances and encroachments which are immaterial in nature and amount and
which do not exceed $10,000 in the aggregate.

“Environmental Activities” is defined in Section 6.8.

“Environmental Conditions” is defined in Section 6.8.

“Environmental Laws” means, as to any given asset or operation of Seller, all
applicable Laws and Orders pertaining to protection of the environment in effect
as of the Closing.

“Equipment” is defined in Section 1.1.

“Exchange Act” is defined in Section 5.4.

“Excluded Assets” is defined in Section 1.1.

“Excluded Damages” is defined in Section 9.8.

“Expiration Date” means November 1, 2006.

“Final Inventory Amount” shall mean the book value of the Inventory net of
reserves for obsolete, slow-moving or damaged inventory in each case determined
as of the Closing Date in accordance with GAAP and the methodology described in
Section 1.4.

 

30



--------------------------------------------------------------------------------

“Force Majeure Event” means an event or condition beyond the reasonable control
of Buyer that materially and adversely impacts the Business for a period of at
least 30 days caused by extreme weather, civil unrest, strikes, blockades,
piracy, governmental interference, rebellion, war, hostilities, terrorism,
seizure or expropriation of assets, other destructive events outside the control
of Buyer, Act of God or any significant change in the terms, conditions, or
relationship with labor unions, labor contractors, or collective bargaining
groups or organizations.

“GAAP” means United States generally accepted accounting principles consistently
applied by the Person whose accounts such principles are then to be applied.

“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body or other similar recognized
organization or body of any federal, state, county, municipal, local or foreign
government or other similar recognized organization or body exercising similar
powers or authority.

“Hazardous Material” means any substance that is listed or defined as a
hazardous substance, hazardous constituent or solid waste pursuant to any
Environmental Law.

“Intellectual Property” is defined in Section 1.1.

“Indemnified Person” is defined in Section 9.3.

“Indemnifying Person” is defined in Section 9.3.

“Initial Inventory Amount” shall mean $710,000.00, representing the book value
of the Inventory net of reserves for obsolete, slow-moving or damaged inventory
in each case as of the Closing Date in accordance with GAAP.

“Interim Operating Period” is defined in Section 6.11(f)(iii).

“Inventory” is defined in Section 1.4(a).

“Knowledge”

(a) with respect to Seller, means the actual knowledge, after reasonable
inquiry, of Remy Caulier – outgoing Country Manager for Nigeria, Steve Segota –
new Country Manager for Nigeria, Albert Winkler – Completion Products & Tools
Country Manager, Paul Manner– SEWOP/ Warri Business Segment Manager, Thomas
Wright – F&A Manager, Obioma Chimechefulem – HR Manager, Henry Ohaeri – Field
Administrative Manager, Peter Clark – Procurement & Materials Manager, Felix
Ojei – Maintenance Manager, Haggai Uyeh – Community & Government Relation
Manager and Chigor Wabali – Company Secretary.

(b) with respect to Buyer, means the actual knowledge, after reasonable inquiry,
of its chief executive officer or its chief financial officer.

“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order or other similar authority enacted, adopted, promulgated or applied by any
Governmental Authority, each as amended and in effect as of the Closing Date.

 

31



--------------------------------------------------------------------------------

“Liability” means any liability, duty or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due, including any liability that could
give rise to a lien, claim or encumbrance on a Purchased Asset.

“Loss” is defined in Section 9.1.

“Material Adverse Effect” shall mean, with respect to the Business as conducted
by Seller and Seller’s Affiliates, any material and adverse effect on the value,
use or operation of the Purchased Assets, taken as a whole; provided, however,
that Material Adverse Effect shall exclude any change or effect arising from
(a) changes or developments in economic conditions specific to the Business’s
industry or the oil and gas industry in general, except for such effects that
disproportionately impact the Purchased Assets; (b) changes or developments in
the economy in general or financial and securities markets; (c) any change of
Law; or (d) the commencement of a war, the escalation of hostilities or any act
of terrorism.

“Meridien” means is defined in the Recitals.

“Meridien Management Agreements” is defined in Section 3.7.

“Non-Subcontracted Contract” is defined in Section 6.10.

“Order” means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction or other similar determination or finding by, before or under the
supervision of any Governmental Authority, arbitrator or mediator.

“Party” is defined in the preamble to this Agreement.

“Parties” is defined in the preamble to this Agreement.

“Permit” means any permit, license, certificate, approval, consent, notice,
waiver, franchise, registration, filing, accreditation or other similar
authorization required by any Law or Governmental Authority.

“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization or Governmental Authority.

“Plan” means any pension, profit sharing, disability, medical, dental, severance
pay, vacation pay, sick pay, stock purchase, stock option, deferred
compensation, incentive compensation, fringe benefit, stay-with-bonus, change of
control agreement or other employee benefit plan, program or agreement,
including, without limitation, any employee benefit plan as defined in Pension
Reform Act of 2004, that is maintained or contributed to by Seller or any
organization that is a member of a controlled group of organizations of which
either of Seller is a member (the “Controlled Group”) or under which either of
Seller or any member of the Controlled Group has any Liability or contingent
Liability, and which cover the employees of Seller.

 

32



--------------------------------------------------------------------------------

“Preferred Provider Agreement” is defined in Section 2.3(a)(vii).

“Protocols of Delivery and Acceptance” is defined in Section 2.3(a).

“Purchase Price” is defined in Section 1.3.

“Purchase Price Adjustment” shall mean the Initial Inventory Amount plus all
amounts prepaid by Seller with respect to the Warri Lease Agreement as of the
Closing Date.

“Purchased Assets” is defined in Section 1.1.

“Records” is defined in Section 1.1.

“Retained Liabilities” is defined in Section 1.2.

“Securities Act” is defined in Section 5.4.

“Seller” is defined in the preamble to this Agreement.

“Seller Indemnitees” is defined in Section 9.2.

“SEWOP Services” means services provided in furtherance of the Business.

“taxes” means any income taxes or similar assessments or any sales, gross
receipts, excise, occupation, use, ad valorem, property, production, severance,
transportation, employment, payroll, franchise or other tax or customs duty
imposed by any national or other taxing or customs authority, including any
interest, penalties or additions attributable thereto.

“Transfer Taxes” is defined in Section 5.5.

“Total Loss” is defined in Section 2.4(a).

“Transaction Documents” means this Agreement and the Earnout Agreement, the
Bills of Sale, the Assignment of Contracts, the Preferred Provider Agreement and
the Assignment of Lease Agreement delivered pursuant hereto and the Protocols of
Delivery and Acceptance delivered pursuant to Sections 2.3(a)(v) and 2.3(b)(iv)
hereof and those certain certificates delivered pursuant to Sections 2.3(a)(iii)
and 2.3(b)(iv) hereof.

“Unassigned Contract” is defined in Section 1.2(c).

“Unavailable Assets” is defined in Section 2.4(a).

“Unreasonable Interference” means condemnation or legal impediment to use by
Buyer of all or any part of the Warri Facility or interference with the business
or operations of Buyer that can reasonably be expected to materially increase
Buyer’s costs of operations, to halt or

 

33



--------------------------------------------------------------------------------

delay Buyer’s operations so as to result in a material adverse effect on the
operation of the Purchased Assets, to create hazardous conditions so as to
result in a material adverse effect on the operation of the Purchased Assets, or
to violate any applicable Law in any material respect; in each case only to the
extent that such interference cannot be reasonably avoided by Buyer, after
receiving advance notice from Seller, through reasonable accommodations by
Buyer, including the incurrence of out-of-pocket costs by Buyer not to exceed
$10,000 in the aggregate.

“Vessel Crew” is defined in Section 3.10.

“Vessel Documentation” is defined in Section 1.1.

“Vessels” is defined in Section 1.1.

“Warri Facility” is defined in Section 1.1.

“Warri Lease Agreement” means (i) the Deed of Sublease between Seller and Monier
Construction Company (Nigeria) Limited dated September 23, 2003, and (ii) the
Addendum to the Deed of Sublease dated July 11, 2006, in the terms and
conditions that were in effect as of the date of this Agreement, for that piece
or parcel of land, premises, improvements and appurtenances situated at Igbude,
Warri and known as the MCC yard.

“West Africa” means the following countries which are located in the western
part of Africa: Nigeria, Angola, Ghana, the Ivory Coast, Congo, Gabon,
Equatorial Guinea, Cameroon, Benin, Togo, and Sao Tome & Principe.

ARTICLE XI

MISCELLANEOUS

11.1 Entire Agreement. This Agreement, together with the Exhibits and Disclosure
Schedule hereto, and the certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Parties in respect of its subject matters and supersedes
all prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby.

11.2 Successors. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.

11.3 Assignments. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Party.

11.4 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given two Business Days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:

 

34



--------------------------------------------------------------------------------

If to Buyer:

Hercules International Holdings Ltd.

Hercules Offshore, Inc.

11 Greenway Plaza, Suite 2950

Houston, Texas 77046

Attn: Jim Noe

Tel: (713) 979-9836

Fax: (713) 979-9301

with a copy to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attn: Melinda Brunger

Tel.: (713) 220-4305

Fax: (713) 238-7235

If to Seller:

Halliburton West Africa Ltd.

c/o: Halliburton Energy Services Inc.

1401 McKinney, Suite 2400

5 Houston Center

Houston, Texas 77010

Attn: Thomas Cooney

Tel: (713) 759-2615

Fax: (713) 759-2657

with a copy to (which shall not constitute notice):

Mayer, Brown, Rowe & Maw LLP

700 Louisiana, Suite 3400

Houston, Texas 77002

Attn: William S. Moss III

Tel: (713) 238-2649

Fax: (713) 238-4649

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

35



--------------------------------------------------------------------------------

11.5 Specific Performance. Each Party acknowledges and agrees that the other
Party would be damaged irreparably if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Accordingly, each Party agrees that the other Party will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the Parties and the matter in addition to
any other remedy to which they may be entitled, at Law or in equity.

11.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

11.7 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.8 Governing Law. The Parties agree that this Agreement will governed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law rules. The Parties agree that all disputes in any way relating to,
arising under, connected with, or incident to this Agreement, shall be
litigated, if at all, exclusively in the courts of the State of Texas, in Harris
County, and, if necessary, the corresponding appellate courts. The Parties
expressly submit themselves to jurisdiction in such courts.

11.9 Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same shall be in writing and signed by Buyer and Seller. No waiver by
any Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

11.10 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof, provided that any
provision of this Agreement that is invalid or unenforceable in any situation or
in any jurisdiction will not affect the enforceability of the remaining terms
and provisions hereof or the enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

11.11 Expenses. Except as otherwise expressly provided in this Agreement, each
Party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereby including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.

11.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall

 

36



--------------------------------------------------------------------------------

arise favoring or disfavoring any Party because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local or
foreign Law shall be deemed also to refer to Law, as amended as of the date of
the applicable reference, and all rules and regulations promulgated thereunder,
unless the context requires otherwise. The word “including” means “including
without limitation.” The Parties intend that each representation, warranty and
covenant contained herein shall have independent significance.

11.13 Incorporation of Exhibits and Disclosure Schedule. The Exhibits and the
Disclosure Schedule identified in this Agreement are incorporated herein by
reference and made a part hereof.

[SIGNATURE PAGE TO FOLLOW]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

HALLIBURTON WEST AFRICA LTD. By:  

/s/ David R. Smith

Name:  

David R. Smith

Title:  

Director

HALLIBURTON ENERGY SERVICES NIGERIA LIMITED By:  

/s/ David R. Smith

Name:  

David R. Smith

Title:      HERCULES INTERNATIONAL HOLDINGS LTD. By:  

/s/ Steven A. Manz

Name:  

Steven A. Manz

Title:  

Attorney-in-Fact

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT BY AND AMONG HERCULES INTERNATIONAL
HOLDINGS LTD., HALLIBURTON WEST AFRICA LTD. AND HALLIBURTON ENERGY SERVICES
NIGERIA LIMITED DATED AUGUST 23, 2006]

 

38



--------------------------------------------------------------------------------

EXHIBIT 1.2

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AGREEMENT (the “Contract
Assignment”) is made effective as of the      day of                 , 2006, by
and among HALLIBURTON WEST AFRICA LTD., a Cayman limited company (“HWAL”),
HALLIBURTON ENERGY SERVICES NIGERIA LIMITED, a Nigerian corporation (“HESNL” and
together with HWAL, “Assignor”), and HERCULES INTERNATIONAL HOLDINGS, LTD., a
Cayman limited company (“Assignee”).

WHEREAS, Assignor desires to sell, transfer, assign and convey to Assignee all
of its right, title and interest to the Assigned Contracts (as defined below)
pursuant to the terms of this Contract Assignment, and Assignee desires to
accept such assignment of the Assigned Contracts and to assume all of the
Assumed Liabilities (as defined below) with respect thereto, upon the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of $            , the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Assignment. Assignor hereby sells, transfers, assigns and conveys to Assignee
all of Assignor’s right, title, benefit, privilege and interest in and to the
contracts of the Assignor described on Annex “1” attached hereto and
incorporated herein by reference (collectively, the “Assigned Contracts”), and
shall be entitled to all revenues, and shall retain all Liabilities under the
Assigned Contracts resulting from events or occurrences or relating to periods
ending prior to the date of this Contract Assignment (the “Retained
Liabilities”). Assignee shall be entitled to receive all revenues, and shall
assume all Liabilities under the Assigned Contracts arising, to be performed or
resulting from events or occurrences or relating to periods on or after the date
of this Contract Assignment (the “Assumed Liabilities”). Except for the Assumed
Liabilities or as otherwise expressly provided for herein, Assignee will not
assume or otherwise become liable for any Liabilities of the Assignor or its
affiliates. Assignee hereby accepts the Assignment of the Assigned Contracts and
assumes and agrees to observe, honor, and perform all of the duties,
obligations, terms, provisions, and covenants, and to pay and discharge all of
the Assumed Liabilities.

2. Further Assurances. At the request of Assignee and without any additional
consideration, Assignor shall execute and deliver such further agreements,
documents or instruments, and perform such further acts, as may be reasonably
requested by Assignee in order to give effect to the provisions of this Contract
Assignment or to perfect or evidence Assignee’s right, title and interest in the
Assigned Contracts as specified herein.

3. Amendments and Waiver. No amendment, modification, replacement, termination
or cancellation of any provision of this Contract Assignment will be valid,
unless the same shall be in writing and signed by the parties hereto. No waiver
by any party of any default or breach hereunder, whether intentional or not, may
be deemed to extend to any prior or subsequent default or breach hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.



--------------------------------------------------------------------------------

4. Assignment. This Contract Assignment shall be binding upon and inure to the
benefit of the Assignor and the Assignee and their respective successors and
assigns.

5. Applicable Law. This Contract Assignment and the rights and obligations of
the parties hereunder shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to it conflicts of law rules.

6. Counterparts. This Contract Assignment may be executed by the parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Contract Assignment as of the day and year first above written.

 

HALLIBURTON WEST AFRICA LTD. By:  

 

Name:  

 

Title:  

 

HALLIBURTON ENERGY SERVICES NIGERIA LIMITED By:  

 

Name:  

 

Title:  

 

HERCULES INTERNATIONAL HOLDINGS LTD. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX 1

[To Come]



--------------------------------------------------------------------------------

EARNOUT AGREEMENT

This Earnout Agreement (“Agreement”) is entered into this      day of July,
2006, by and between              (“Seller”) and              (“Buyer”).

RECITALS

 

A. Pursuant to an Asset Purchase Agreement dated as of the date hereof (the
“Asset Purchase Agreement”), Seller has this date sold to Buyer the Business (as
defined in the Asset Purchase Agreement).

 

B. The Asset Purchase Agreement provides that a portion of the purchase price is
to be calculated and paid as an earnout based upon Buyer’s EBITDA (as
hereinafter defined) from the Covered Business over the Term (hereinafter
defined).

 

C. Seller and Buyer have agreed that determination and payment of the earnout
contemplated by the Purchase Agreement is to be in accordance with the terms of
this Agreement.

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and provisions herein contained, Seller and Buyer agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, capitalized terms used in this Agreement have
the meanings specified in the Assets Purchase Agreement, and the terms listed
below have the following meanings.

1.1 Covered Business.

(a) Subject to Section 1.1(b), for purposes of this Agreement, “Covered
Business” means (i) the Business and (ii) Buyer’s business in West Africa, which
consists of four vessels as operated by Buyer immediately prior to the Closing
Date; but the Covered Business excludes any Unavailable Assets. “West Africa”
means the following countries which are located in the western part of Africa:
Nigeria, Angola, Ghana, the Ivory Coast, Congo, Gabon, Equatorial Guinea,
Cameroon, Benin, Togo, and Sao Tome & Principe.

(b) In the event that an asset, business or entity (“Additional Business”) is
purchased or acquired by the Covered Business subsequent to the date hereof or
is otherwise combined with the Covered Business, then the Covered Business shall
be deemed to include the Additional Business, and any Earnout Payments accruing
after the acquisition of the Additional Business shall be adjusted as provided
in Section 2.2(b)(2). The Buyer’s purchase of the five vessels owned by Meridien
Maritime & Offshore Services Limited, and presently chartered by Seller under
the Charter Party dated April 30, 2002, shall not be considered Additional
Business for the purpose of this Agreement because Buyer’s operation of these
five vessels after the Closing Date shall already be considered part of the
Covered Business for purposes of calculating the Earnout Payments.



--------------------------------------------------------------------------------

(c) In the event that an asset is lost or destroyed by Force Majeure, then any
Earnout Payments accruing after such loss shall be adjusted as provided in
Section 2.2(b)(3).

(d) In the event that an asset is removed or transferred away from the Covered
Business and is no longer operated in West Africa (a “Removed Business”), in the
sole discretion of Buyer, then the Covered Business shall be deemed to exclude
any such Removed Business, and any Earnout Payments accruing after such loss
shall be adjusted as provided in Section 2.2(b)(3).

1.2 Annual Payment Rate.

Twenty-five (25%) percent.

1.3 Maximum Payment.

In no event shall Buyer be required to pay an aggregate amount in excess of
$10,000,000 cumulatively over the Term of the Agreement.

1.4 EBITDA.

As defined in Article III.

1.5 Term.

The period commencing on the first day of the month following the Closing Date
(the “Commencement Date”) and continuing until the last day of the month
preceding the third anniversary of the Commencement Date (the “Termination
Date”).

ARTICLE II

EARNOUT PAYMENT

2.1 Nature of Earnout Payment.

Annually, Buyer shall pay to Seller an amount (“Earnout Payment”) equal to the
Annual Payment Rate multiplied by the excess, if any, of EBITDA for the Covered
Business during each Payment Period (as defined in Section 2.2(a)) that is in
excess of the target amount of EBITDA (“Hurdle EBITDA”), which shall be subject
to adjustment as provided in Section 2.2(b). The Earnout Payment will be paid to
Seller within ninety (90) days after the net amount of EBITDA has been
determined for a Payment Period.

2.2 Period for Payment and Hurdle EBITDA.

(a) The periods for calculation and payment of the Earnout Payment shall be
three consecutive 12-month periods commencing on the Commencement Date and
ending on the Termination Date (each such period, a “Payment Period”). The
Hurdle EBITDA for each Payment Period shall be $19,000,000, subject to
adjustment in accordance with Section 2.2(b).

(b) The Hurdle EBITDA shall be subject to adjustment for each Payment Period as
follows:

(1) The Hurdle EBITDA will be increased by the amount of any Non-Forecasted
Expenditures (as such term is defined, below) incurred during the Payment
Period;



--------------------------------------------------------------------------------

(2) The Hurdle EBITDA will be increased by the amount of EBITDA to be generated
by committed contracts of any Additional Business during such Payment Period and
the Forecasted Expenditures shall likewise be increased for each Payment Period
for any additional expenditures made necessary by the Additional Business, as
forecast by Buyer at the time such Additional Business becomes part of the
Covered Business and documented in reasonable detail and reasonably agreed
between the parties;

(3) The Hurdle EBITDA will be decreased by the amount of EBITDA generated by
committed contracts of any vessel that has been lost or destroyed by Force
Majeure, if and to the extent Buyer is entitled to receive insurance proceeds
for such loss during such Payment Period and the Forecasted Expenditures shall
likewise be decreased for each Payment Period by any expenditures avoided as a
result of the loss or destruction as forecast by Buyer and documented in
reasonable detail and reasonably agreed between the parties; and

(5) The Hurdle EBITDA will be decreased by the amount of EBITDA generated by
committed contracts of any Removed Business during such Payment Period and the
Forecasted Expenditures shall likewise be decreased for each Payment Period by
the expenditures avoided as a result of the Removed Business, as forecast by
Buyer at the time such Removed Business ceases to be part of the Covered
Business and documented in reasonable detail and reasonably agreed between the
parties.

For purposes of this Section 2.2(b), “Non-Forecasted Expenditures” means the
following expenditures actually incurred or accrued by Buyer, consistent with
Buyer’s reasonable and customary practices for its own vessels located in
Nigeria, in connection with the Covered Business, that are in excess of the
Forecasted Expenditures (as defined in the next paragraph): (a) Expenses for
repairs, maintenance, refurbishments and upgrades that may be required by:
(i) the classification society rules, practices or requirements, (ii) the
requirements of the flagging jurisdiction of the vessels, (iii) applicable Law,
(iv) the standards of design, maintenance, manning, repair, and health, safety,
and environmental practices and policies applicable to Buyer’s existing vessels
in Nigeria, (v) customer specifications or requirements; (vi) Buyer’s hull &
machinery and Protection & Indemnity underwriters, and (b) dry-docking
expenditures, including, without limitation, the costs of annual inspection and
regular, routine maintenance, which are not included in the expenses described
in (a) of this paragraph. In no event shall Non-Forecasted Expenditures include
any expenditures with the purpose or effect of increasing the class or capacity
of the vessel or materially and permanently altering the function or use of the
vessel.



--------------------------------------------------------------------------------

For purposes of this Section 2.2(b), “Forecasted Expenditures” for each Payment
Period are as follows:

 

Payment Period No. 1 (commencing on the first day of the month following Closing
and continuing for a period of 12 months, the last day of such 12 month period
hereafter the “First Anniversary Date”):    $1,700,000.00 Payment Period No. 2
(commencing on the day after the First Anniversary Date and continuing for a
period of 12 months, the last day of such 12 month period hereafter the “Second
Anniversary Date”):    $2,245,000.00 Payment Period No. 3 (commencing on the day
after the Second Anniversary Date and continuing for a period of 12 months):   
$1,900,000.00

Forecasted Expenditures for each Payment Period will be increased by the amount
of expenditures actually incurred or accrued by Buyer as the direct result of
Force Majeure.

For purposes of this Section 2.2(b), “Force Majeure” means extreme weather,
civil unrest, war, hostilities, terrorism, seizure or expropriation of assets,
other destructive event outside the control of Buyer, or Act of God.

ARTICLE III

COMPUTATION OF EBITDA

3.1 Manner of Computation.

For purposes of this Agreement, “EBITDA” of the Covered Business for any fiscal
year shall mean its earnings from operations before interest, taxes,
depreciation and amortization, calculated as if it were being operated as a
separate and independent corporation. EBITDA shall be determined in accordance
with U.S. generally accepted accounting principles (“GAAP”) as consistently
applied by Buyer. In determining such EBITDA:

(a) EBITDA shall not include any gains, losses or profits realized from the sale
of any assets other than in the ordinary course of business;

(b) EBITDA shall be computed without regard to “extraordinary” items (as that
term shall be defined in GAAP) of gain or loss from Force Majeure;

(c) No deduction shall be made for legal or accounting fees and expenses arising
out of this Agreement or the Asset Purchase Agreement; and

(d) The purchase and sales prices of goods and services sold by the Covered
Business to Buyer or its affiliates or purchased by the Covered Business from
Buyer or its affiliates shall be adjusted to reflect the amounts that the
Covered Business would have realized or paid if dealing with an independent
party in an arm’s-length commercial transaction.



--------------------------------------------------------------------------------

3.2 Time of Determination and Dispute Resolution.

(a) The EBITDA of the Covered Business shall be determined by Buyer within
ninety (90) days after the close of each Payment Period. Copies of its report
setting forth its computation of the EBITDA of the Covered Business shall be
submitted in writing to Seller by Buyer and, unless the Seller notifies Buyer
within sixty (60) days after receipt of the report that it objects to the
computation of EBITDA set forth therein, the report shall be binding and
conclusive for the purposes of this Agreement. Seller shall have reasonable
access to the books and records of the Covered Business and to Buyer’s
workpapers during regular business hours to verify the computation of EBITDA
made by Buyer.

(b) If Seller notifies Buyer in writing within sixty (60) days after receipt of
Buyer’s report that it objects to the computation of EBITDA set forth therein,
the amount of EBITDA for the fiscal year to which such report relates shall be
determined by negotiation between Seller and Buyer.

(c) If Seller and Buyer are unable to reach agreement within thirty
(30) business days after such notification regarding the determination of EBITDA
or other amounts calculated under this Agreement, then the determination of the
amount of EBITDA or other disputed amounts for the period in question shall be
submitted to a mutually agreeable third-party firm of registered public
accountants or, if appropriate, to other qualified and neutral experts
(“Arbitrators”) for determination, whose determination shall be binding and
conclusive on the parties. If the Arbitrators determine that the EBITDA has been
understated by ten (10%) percent or more, then Buyer shall pay the Special
Accountants’ fees, costs and expenses. If EBITDA has not been understated or has
been understated by less than ten (10%) percent, then Seller shall pay the
Arbitrators’ fees, costs and expenses. The decision of the Arbitrators shall be
rendered in writing and shall be final and binding upon the parties as to the
determination of EBITDA or other disputed items.

3.3 Security.

In order to secure Buyer’s obligations under this Agreement, Seller shall be
entitled to, and Buyer hereby grants to Seller, a lien and security interest in
and to the L/B MENE AFEJUKU in the amount of $3,000,000. The Buyer shall bear
all costs incurred in effectuating Seller’s lien rights.

ARTICLE IV

MISCELLANEOUS

4.1 Benefit of Parties.

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns. This Agreement shall not be assignable by Buyer or Seller.



--------------------------------------------------------------------------------

4.2 Entire Agreement.

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes all prior agreements and understandings
between the parties with respect thereto.

4.3 Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

4.4 Cooperation.

During the Term, each party will cooperate with and assist the other party in
taking such acts as may be appropriate to enable all parties to effect
compliance with the terms of this Agreement and to carry out the true intent and
purposes hereof.

4.5 Amendments and Waivers of Compliance.

No amendment, modification, replacement, termination or cancellation of any
provision of this Agreement will be valid, unless the same shall be in writing
and signed by Buyer and Seller. The party for whose benefit a warranty,
representation, covenant or condition is intended may, in writing, waive any
inaccuracies in the warranties, representations, covenants or conditions
contained in this Agreement or waive compliance with any of the foregoing and so
waive performance of any of the obligations of the other party hereto and any
defaults hereunder, provided, however, that such waiver shall not affect or
impair the waiving party’s rights in respect to any other warranty,
representation, covenant, condition or default hereunder.

4.6 Index and Captions.

The captions of the Articles and Sections of this Agreement are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any Article or Section hereof.

4.7 Assignments.

No party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other party.

4.8 Governing Law.

The parties agree that this Agreement will governed in accordance with the laws
of the State of Texas, without regard to its conflicts of law rules.



--------------------------------------------------------------------------------

4.9 Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof, provided that any provision of
this Agreement that is invalid or unenforceable in any situation or in any
jurisdiction will not affect the enforceability of the remaining terms and
provisions hereof or the enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be
executed in multiple original counterparts as of the date set forth above.

 

SELLER By  

 

Name:  

 

Title:  

 

BUYER By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

PREFERRED PROVIDER AGREEMENT

BY AND AMONG

HERCULES INTERNATIONAL HOLDINGS LTD.,

HALLIBURTON WEST AFRICA LTD.

AND

HALLIBURTON ENERGY SERVICES NIGERIA LIMITED

[                ], 2006



--------------------------------------------------------------------------------

PREFERRED PROVIDER AGREEMENT

THIS PREFERRED PROVIDER AGREEMENT (as amended or restated from time to time,
this “Agreement”) is entered into as of this [__] day of [            ] 2006, by
and among HERCULES INTERNATIONAL HOLDINGS LTD., a Cayman limited company and
HERCULES LIFTBOATS COMPANY NIGERIA LTD., a Cayman limited company (collectively,
“Buyer”), and HALLIBURTON WEST AFRICA LTD., a Cayman limited company, and
HALLIBURTON ENERGY SERVICES NIGERIA LIMITED, a Nigerian corporation
(collectively, “Seller”).

RECITALS

WHEREAS, pursuant to that certain Acquisition Agreement dated [            ],
2006 among Buyer and Seller (as amended or restated from time to time, the
“Acquisition Agreement”), Buyer agreed to purchase, and Seller agreed to sell,
certain assets used or held for use by Seller in the SEWOP Business (as defined
below);

WHEREAS, prior to the closing of the transactions contemplated by the
Acquisition Agreement on even date herewith (the “Closing”), it was a customary
practice of Seller and Seller’s affiliates to provide services, and to bid on
projects to provide services, pursuant to a single contract or related contracts
with a particular customer that involved both services related to the SEWOP
Business and Other Services (as defined below);

WHEREAS, immediately following the Closing, Buyer and its affiliates will
operate the SEWOP Business (and Seller has agreed not to compete in the SEWOP
Business for a period of time as set forth in the Acquisition Agreement), Seller
and its affiliates will operate the Other Businesses and certain customers will
continue to seek out bundled services that consist of SEWOP Services (as defined
below) provided by Buyer and its affiliates and Other Services provided by
Seller and its affiliates; and

WHEREAS, Buyer and Seller are entering into this Agreement, among other reasons
set forth herein, to evidence the terms and conditions on which the parties will
cooperate in West Africa in order to pursue certain Bundled Service Jobs (as
defined below) that require SEWOP Services provided by Buyer and Other Services
provided by Seller;

NOW, THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENTS

1. Defined Terms. Capitalized terms used herein that are not defined in this
Section 1 or in the body of this Agreement have the meanings given to them in
the Acquisition Agreement. The following terms shall have the following meanings
ascribed to them:

“Bundled Services” means a package of services that consists in part of Other
Services and in part of SEWOP Services. For the avoidance of doubt, Bundled
Services shall not include, and this Agreement shall not apply to, packages of
services that do not include SEWOP Services.



--------------------------------------------------------------------------------

“Bundled Services Jobs” means jobs that involve Bundled Services in West Africa.

“Competitive Business” means a business that competes with a business of Seller
or its affiliates; provided, however, that Competitive Business shall not
include (i) the SEWOP Business, (ii) contract drilling services, and (iii) any
other business or businesses which Seller and Buyer mutually agree in good faith
to be non-competitive.

“Other Businesses” means the energy services businesses conducted by Seller and
Seller’s affiliates other than the SEWOP Business.

“Other Services” means services provided in furtherance of the Other Businesses.

“SEWOP Business” shall have the meaning given to the term “Business” in the
Acquisition Agreement.

“SEWOP Services” means services provided in furtherance of the SEWOP Business.

“West Africa” means the following countries which are located in the western
part of Africa: Nigeria, Angola, Ghana, the Ivory Coast, Congo, Gabon,
Equatorial Guinea, Cameroon, Benin, Togo, and Sao Tome & Principe.

2. Term.

(a) The term of this Agreement shall commence as of the date hereof and shall
end on the third anniversary of the date hereof, unless earlier terminated
pursuant to clause (b) below.

(b) If Buyer engages or participates in, directly or indirectly, whether as a
partner, owner, investor, shareholder, principal, agent, lender or otherwise,
any Competitive Business, then Seller may provide notice to Buyer that it
believes that Buyer is engaging or participating in a Competitive Business and
that Seller intends to terminate this Agreement in its entirety in 30 days. If
Buyer is engaging or participating in a Competitive Business and does not cease
such engagement or participation in such Competitive Business within 30 days
after receiving such notice, Seller may terminate this Agreement in its entirety
at the end of such 30-day period by providing notice to Buyer of such
termination.

3. Halliburton Bundled Services Jobs.

(a) Seller will communicate with Buyer, in the manner provided for in Section 7
hereof, regarding Bundled Services Jobs on which Seller or any Affiliate of
Seller intends to bid or otherwise seeks to be awarded a contract to provide
Bundled Services (whether the award process involves multiple bidders or only
Seller or an Affiliate thereof).

(b) With respect to each Bundled Services Job with respect to which Buyer or an
Affiliate thereof expresses an interest in providing the SEWOP Services, Seller
will use its commercially reasonable efforts to provide Buyer with such
information about the

 

- 2 -



--------------------------------------------------------------------------------

SEWOP Services component of such job as is reasonably necessary or customary for
Buyer (or its Affiliate) or a similar service provider to formulate a bid or
other proposal to provide the SEWOP Services component of such job (as well as
such other information as Buyer reasonably requests and Seller possesses or has
reasonable access to). Seller will request to include Buyer in meetings,
conference calls and other discussions with customers on these jobs to enable
Buyer to fully assess the desirability and parameters of the SEWOP Services
component of such jobs. Furthermore, where acceptable to the customer, Seller
will include Buyer in meetings, conferences or other discussions with customers
in connection with such Bundled Services Job.

(c) Buyer will provide to Seller a copy of the customer bid specifics for the
SEWOP Services component of each Bundled Services Job that Buyer desires to bid
on, subject to Section 3(f) hereof. If the bid specifics for the SEWOP Services
component submitted by Buyer are at or below market prices, are reasonably
available and meet or exceed industry quality assurance standards (the “Service
Standard”) for the provision of SEWOP Services, Seller will include in its bid
for that Bundled Services Job the bid specifics submitted by Buyer for the SEWOP
Services component of the Bundled Services Job and will identify Buyer or the
applicable Affiliate of Buyer as the provider of the SEWOP Services in the
tender materials for such bid; provided, however, that Seller will have no
obligation to include the bid specifics submitted by Buyer for the SEWOP
Services component in its bid for a Bundled Services Job if (i) the bid
specifics for the SEWOP Services component of the Bundled Services Job submitted
by Buyer do not meet the Service Standard in any respect, (ii) the customer
expressly requires or otherwise indicates to the Seller that it has reasonable
business reasons for preferring that the SEWOP Services component of the Bundled
Service Job be performed by a third-party provider not affiliated with Seller
other than Buyer, or (iii) any contract with the customer expressly requires
Seller to submit bid specifications of a third-party provider not affiliated
with Seller and Seller does in fact submit such third-party’s bid specifications
with Seller’s bid. In the event the Seller includes in its bid for a Bundled
Services Job the bid specifics submitted by the Buyer and the bid is thereafter
rejected by the customer, the Seller shall be free to (i) bid with other
potential bidders on the same Bundled Services Job, and (ii) perform work for
the successful bidder on the same Bundled Services Job.

(d) Seller and Buyer agree to cooperate with each other in all reasonable
respects to pursue and be awarded any Bundled Services Jobs with respect to
which Seller included in its bid for the Bundled Services Job the bid specifics
of Buyer for the provision of the SEWOP Services component thereof.

(e) Seller acknowledges Buyer’s preference to establish direct contractual
relationships with each customer to cover the SEWOP Services to be provided by
Buyer, and Seller will use commercially reasonable efforts to assist Buyer in
establishing such direct customer relationships. However, to the extent the
terms of this Agreement entitle Buyer to participate in a Bundled Service Job
but the customer is unwilling to directly contract with Buyer or its affiliates
for the provision of SEWOP Services that are a component of Bundled Services
Jobs, Seller agrees to contract directly with the customer for all of the
Bundled Services, and to subcontract with Buyer or an Affiliate of Buyer for

 

- 3 -



--------------------------------------------------------------------------------

the provision of the SEWOP Services component of the Bundled Services. In such
event, Seller and Buyer will enter into a subcontract agreement in the form of
the Subcontract Agreement attached as Exhibit C to the Acquisition Agreement
(the “Subcontract Agreement”) or such other form of subcontract as the parties
may mutually agree.

(f) The parties agree that in West Africa, Buyer will use its commercially
reasonable efforts to make available to Seller Buyer’s lift boats and personnel
prior to making such equipment or personnel available to any other party, so
long as Buyer is compensated on then prevailing market terms or Buyer, in its
sole discretion, otherwise elects to provide such services on other terms. In
any event, Seller acknowledges and agrees that Buyer’s lift boats and personnel
may not be available at the time requested by Seller and that Buyer shall have
no obligation to disengage from any SEWOP Services or reasonably anticipated
services in order to make equipment or personnel available to Seller under this
Agreement.

(g) Buyer will perform, and will cause its affiliates to perform, SEWOP Services
in connection with Bundled Services Jobs or jobs described in Section 3(f)
hereof in a good and workmanlike manner and in accordance with good marine
practices.

4. Hercules Bundled Services Jobs.

(a) Buyer will communicate with Seller, in the manner provided for in Section 7
hereof, regarding Bundled Services Jobs on which Buyer or any affiliate of Buyer
intends to bid or otherwise seeks to be awarded a contract to provide Bundled
Services (whether the award process involves multiple bidders or only Buyer or
an affiliate thereof).

(b) With respect to each Bundled Services Job with respect to which Seller or an
affiliate thereof expresses an interest in providing the Other Services, Buyer
will use its commercially reasonable efforts to provide Seller with such
information about the Other Services component of such job as is reasonably
necessary or customary for Seller (or its affiliate) or a similar service
provider to formulate a bid or other proposal to provide the Other Services
component of such job (as well as such other information as Seller reasonably
requests and Buyer possesses or has reasonable access to). Buyer will request to
include Seller in meetings, conference calls and other discussions with
customers on these jobs to enable Seller to fully assess the desirability and
parameters of the Other Services component of such jobs. Furthermore, where
acceptable to the customer, Buyer will include Seller in meetings, conferences
or other discussions with customers in connection with such Bundled Services
Job.

(c) Seller will provide to Buyer a copy of the customer bid specifics for the
Other Services component of each Bundled Services Job that Seller desires to bid
on, subject to Section 4(f) hereof. If the bid specifics for the Other Services
component submitted by Seller meet the Service Standard for the provision of
Other Services, Buyer will include in its bid for that Bundled Services Job the
bid specifics submitted by Seller for the Other Services component of the
Bundled Services Job and will identify Seller or the applicable affiliate of
Seller as the provider of the Other Services in the tender

 

- 4 -



--------------------------------------------------------------------------------

materials for such bid; provided, however, that Buyer will have no obligation to
include the bid specifics submitted by Seller for the Other Services component
in its bid for a Bundled Services Job if (i) the bid specifics for the Other
Services component of the Bundled Services Job submitted by Seller do not meet
the Service Standard in any respect, (ii) the customer expressly requires or
otherwise indicates to the Buyer that it has reasonable business reasons for
preferring that the Other Services component of the Bundled Service Job be
performed by a third-party provider not affiliated with Buyer other than Seller,
or (iii) any contract with the customer expressly requires Buyer to submit bid
specifications of a third-party provider not affiliated with Buyer and Buyer
does in fact submit such third-party’s bid specifications with Buyer’s bid. In
the event the Buyer includes in its bid for a Bundled Services Job the bid
specifics submitted by the Seller and the bid is thereafter rejected by the
potential customer, the Buyer shall be free to (i) bid with other potential
bidders on the same Bundled Services Job, and (ii) perform work for the
successful bidder on the same Bundled Services Job.

(d) Seller and Buyer agree to cooperate with each other in all reasonable
respects to pursue and be awarded any Bundled Services Jobs with respect to
which Buyer included in its bid for the Bundled Services Job the bid specifics
of Seller for the provision of the Other Services component thereof.

(e) Buyer acknowledges Seller’s preference to establish direct contractual
relationships with each customer to cover the Other Services to be provided by
Seller, and Buyer will use commercially reasonable efforts to assist Seller in
establishing such direct customer relationships. However, to the extent the
terms of this Agreement entitle Seller to participate in a Bundled Service Job
but the customer is unwilling to directly contract with Seller or its affiliates
for the provision of Other Services that are a component of Bundled Services
Jobs, Buyer agrees to contract directly with the customer for all of the Bundled
Services, and to subcontract with Seller or an affiliate of Seller for the
provision of the Other Services component of the Bundled Services. In such
event, Seller and Buyer will enter into a subcontract agreement in the form of
the Subcontract Agreement attached as Exhibit C to the Acquisition Agreement
(the “Subcontract Agreement”) or such other form of subcontract as the parties
may mutually agree.

(f) The parties agree that in West Africa, Seller will use its commercially
reasonable efforts to make available to Buyer Seller’s Other Services prior to
making such Other Services available to any other party, so long as Seller is
compensated on then prevailing market terms or Seller, in its sole discretion,
otherwise elects to provide such services on other terms. In any event, Buyer
acknowledges and agrees that Seller’s Other Services may not be available at the
time requested by Buyer and that Seller shall have no obligation to disengage
from any Other Services or reasonably anticipated services in order to make
equipment or personnel available to Buyer under this Agreement.

(g) Seller will perform, and will cause its affiliates to perform, Other
Services in connection with Bundled Services Jobs or jobs described in
Section 4(f) hereof in the same good and workmanlike manner and in accordance
with good oilfield practices.

 

- 5 -



--------------------------------------------------------------------------------

5. Standalone SEWOP Services Jobs. As Seller or any Affiliate thereof becomes
aware of any opportunities, leads and inquiries to provide SEWOP Services in
West Africa on a standalone basis that is not a part of a Bundled Services Job
(each, a “Standalone SEWOP Prospect”), Seller will use its commercially
reasonable efforts to refer, and cause its affiliates to refer, Standalone SEWOP
Prospects to Buyer. It is the intent of Seller to refer, and cause its
affiliates to refer, all Standalone SEWOP Prospects to Buyer before referring
any such matter to any other provider of SEWOP Services, and not to refer, and
to cause its affiliates not to refer, any Standalone Prospect to any other
provider of SEWOP Services until Buyer has had a reasonable opportunity to
decide whether Buyer desires to pursue such prospect. If Buyer or any Affiliate
thereof decides to pursue any Standalone SEWOP Prospect and notifies Seller of
such decision, it is the intent of Seller not to, and to cause its affiliates
not to, refer such prospect to any other service provider after receiving
Buyer’s notice.

6. Standalone Other Services Jobs. As Buyer or any affiliate thereof becomes
aware of any opportunities, leads and inquiries to provide Other Services in
West Africa on a standalone basis that is not a part of a Bundled Services Job
(each, a “Standalone Other Prospect”), Buyer will use its commercially
reasonable efforts to refer, and cause its affiliates to refer, Standalone Other
Prospects to Seller. It is the intent of Buyer to refer, and cause its
affiliates to refer, all Standalone Other Prospects to Seller before referring
any such matter to any other provider of Other Services, and not to refer, and
to cause its affiliates not to refer, any Standalone Other Prospect to any other
provider of Other Services until Seller has had a reasonable opportunity to
decide whether Seller desires to pursue such prospect. If Seller or any
affiliate thereof decides to pursue any Standalone Other Prospect and notifies
Buyer of such decision, it is the intent of Buyer not to, and to cause its
affiliates not to, refer such prospect to any other service provider after
receiving Seller’s notice.

7. Strategy and Resource Planning. The parties shall endeavor to hold
country-level monthly meetings and quarterly regional or corporate level
meetings as reasonably necessary to implement this Agreement. The parties
recognize that some of the information shared at these meetings will be
sensitive and/or confidential and each party agrees that it will keep such
sensitive or confidential information of the other party confidential. The
parties further agree that only information reasonably necessary for the
implementation of this Agreement in West Africa shall be shared at these
meetings and that the parties will use such information solely for purposes of
the bidding process as described in this Agreement. For the purposes of this
Section 7, this information does not include such information that becomes
public knowledge (other than by disclosure in breach of this Section 7) or is
required to be disclosed by law, including applicable securities laws and
regulations; provided, however, that before a party discloses any of the
foregoing as may be required by law, to the extent practicable, such party shall
give the other party reasonable advance notice and take such reasonable actions
as the other party may propose to minimize the required disclosure. Buyer and
Seller will ensure that the proper representatives (i.e. the individual or
individuals with knowledge of the agenda items and decision making authority
with respect thereto) of each organization attend each meeting.

8. Territorial Limitations of this Agreement. This Agreement shall only apply to
the operations of Buyer and Seller in West Africa and shall not apply to the
operations of Buyer and Seller in other parts of the world.

 

- 6 -



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of its subject matters and supersedes
all prior understandings, agreements, or representations by or among the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby.

10. Successors. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors.

11. Assignments. No Party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other Party.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

13. Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

14. Governing Law. The parties agree that this Agreement will governed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law rules. The parties agree that all disputes in any way relating to,
arising under, connected with, or incident to this Agreement, shall be
litigated, if at all, exclusively in the courts of the State of Texas, in Harris
County, and, if necessary, the corresponding appellate courts. The parties
expressly submit themselves to jurisdiction in such courts.

15. Amendments and Waivers. No amendment, modification, replacement, termination
or cancellation of any provision of this Agreement will be valid, unless the
same shall be in writing and signed by Buyer and Seller. No waiver by any Party
of any default or breach of any of the terms and conditions hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default
or breach hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.

16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof, provided that any
provision of this Agreement that is invalid or unenforceable in any situation or
in any jurisdiction will not affect the enforceability of the remaining terms
and provisions hereof or the enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

17. Notices. Any notice, request, instruction, demand or other communication to
be given hereunder by either party hereto to the other shall be given in
accordance with the provisions in Section 11.4 of the Acquisition Agreement.

18. Public Announcements. Neither of the parties hereto, except as required by
any Law, Governmental Authority or stock exchange rule, shall release to the
public any information concerning this Agreement or the transactions
contemplated by this Agreement, without having first obtained the written
approval of the other parties hereto.

 

- 7 -



--------------------------------------------------------------------------------

19. Change of Control.

(a) This Agreement shall terminate immediately at any time that a transaction or
series of transactions is consummated without the prior written consent of
Seller in its sole discretion that results in (i) Hercules Offshore, Inc. owning
50% or less of the equity interests or voting rights of Buyer, directly or
indirectly and (ii) Hercules Offshore, Inc. ceasing to retain control of Buyer.

(b) For purposes of this Section 18, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of any entity, whether through the ownership of voting securities, by
contract or otherwise.

20. Inconsistencies. In the event of any inconsistency between the terms of this
Agreement and the terms of the Acquisition Agreement, the terms of the
Acquisition Agreement shall govern and control.

21. No Partnership. Nothing in this Agreement shall be construed to create a
partnership, joint venture or other fiduciary relationship between Seller and
Buyer.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

SELLER: HALLIBURTON WEST AFRICA LTD. By:  

 

Name:  

 

Title:  

 

HALLIBURTON ENERGY SERVICES NIGERIA LIMITED By:  

 

Name:  

 

Title:  

 

BUYER:   HERCULES INTERNATIONAL HOLDINGS LTD. By:  

 

Name:  

 

Title:  

 

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT 2.3(a)(viii)

FORM OF ASSIGNMENT

AND ASSUMPTION OF LEASE

This Assignment and Assumption of Lease Agreement (this “Assignment”) is entered
into by and between HALLIBURTON ENERGY SERVICES NIGERIA LIMITED, a limited
liability company having its registered office at plot 90, Ajose Adeogun Street,
Victoria Island, Lagos (“Assignor”) and HERCULES INTERNATIONAL HOLDINGS LTD., a
Cayman limited company (“Assignee”).

W I T N E S S E T H:

WHEREAS, Monier Construction Company Nigeria Limited (“Sublessor”) entered into
that certain Deed of Lease dated October 1, 1966 with Chief Edward G. Sido
(“Chief Sido”) and Chief J. Kagho Omomadia (“Chief Omomadia”, together with
Chief Sido the “Landlords”) and that certain Deed of Lease dated September 14,
1968 with the Landlords (the “Original Leases”), wherein Landlords leased to
Sublessor that certain parcel of land described on Annex “1” attached hereto
(the “Leased Premises”), as more fully described in the Original Leases;

WHEREAS, the Sublessor renewed and the Landlords granted a new lease of the
Leased Premises for a further term of thirty (30) years from September 1, 1996
(the “Renewed Lease”, together with the Original Leases, the “Lease”).

WHEREAS, Sublessor and Assignor entered into that certain Deed of Sub Lease
dated September 24, 2003 (the “Deed of Sub Lease”) in which the Sublessor
subleased all of the Leased Premises to the Assignor;

WHEREAS, Sublessor and Assignor entered into an Addendum to Deed of Sub Lease
dated July 11, 2006 extending the term of the Deed of Sub Lease three years from
September 24, 2006 until September 23, 2009;

WHEREAS, Assignor now desires to transfer, assign and convey all of its rights,
duties and obligations in and under the Deed of Sub Lease to Assignee, and
Assignee now desires to assume all of the Assignor’s rights, duties and
obligations in and under the Deed of Sub Lease in accordance with the terms and
conditions of this Assignment; and

NOW, THEREFORE, in consideration of                  ($            ) and other
good and valuable consideration paid to Assignor by Assignee, the receipt and
sufficiency of which are hereby confessed and acknowledged, the parties agree as
follows:

1. Assignment of Lease. Assignor hereby grants, transfers, assigns and conveys
to Assignee all of Assignor’s right, title and interest in, to and under the
Deed of Sub Lease, including (to the full extent assignable and transferable)
all interests, benefits, rights and privileges of Assignor thereunder. Assignor
will deliver possession of the Leased Premises on the effective date of this
Assignment.



--------------------------------------------------------------------------------

2. Assumption of Lease. Assignee hereby (i) accepts this assignment and transfer
of Assignor’s right, title and interest in, to and under the Deed of Sub Lease,
and (ii) assumes and agrees to be bound by and liable for the performance of all
covenants, duties and obligations of the tenant under the Deed of Sub Lease and
all exhibits and attachments thereto, just as fully and to the same extent as if
Assignee had been the original party designated as the tenant under the Original
Lease.

3. Successors and Assigns. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

4. Multiple Counterparts. This Assignment may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
an original, and all of which shall constitute one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

 

- 2 -



--------------------------------------------------------------------------------

EXECUTED to be effective the      day of             , 2006.

 

“ASSIGNOR” HALLIBURTON ENERGY SERVICES NIGERIA LIMITED By:  

 

Name:  

 

Title:  

 

“ASSIGNEE” HERCULES INTERNATIONAL HOLDINGS LTD. By:  

 

Name:  

 

Title:  

 

 

- 3 -



--------------------------------------------------------------------------------

ANNEX 1

That parcel of land measuring approximately 3 Acres, together with the warehouse
heavy duty workshop, workshop office blocks, stores, petroleum pumps and jetty
with surrounding yard and premises with appurtenances situated at Igbudu Warri
and known as MCC yard Igbudu Warri Delta State and being along the east end of
the main access road and directly onto the Warri River in Delta State and more
particularly described on survey plan Nos. AR 482 and AR 714 annexed to the
Sublessor’s two deeds of lease dated 1st day of September 1966 and 28th day of
August, 1968 and registered as No. 33 at page 33 in volume 45 and No. 11 at page
11 in volume 61 respectively of the lands Registry Benin (Now Asaba) and therein
verged pink.

 

- 4 -



--------------------------------------------------------------------------------

FORM OF

SUBCONTRACT AGREEMENT

This Subcontract Agreement is made effective this      day of             ,
         by and between:              (hereinafter called “CONTRACTOR”) and
             (hereinafter called “SUBCONTRACTOR”). CONTRACTOR and SUBCONTRACTOR
are sometimes referred to herein as a “Party” or collectively as the “Parties.”

RECITALS

                             (hereinafter called “CLIENT”) has awarded a Main
Contract (as hereinafter defined) to CONTRACTOR to perform Work (as hereinafter
defined) for CLIENT.

CONTRACTOR now wishes to utilize the resources of SUBCONTRACTOR to perform the
Services (as hereinafter defined), which Services comprise a vital portion of
the Work.

Except as expressly set forth in this Agreement, SUBCONTRACTOR, while performing
services for the ultimate benefit of CLIENT, will be bound by terms and
conditions consistent with the terms and conditions of the Main Contract.

SUBCONTRACTOR, having been afforded the opportunity to read and comment upon the
provisions of the Main Contract (other than details of CONTRACTOR’s prices) is
willing to perform the Services on the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, for the mutual consideration expressed herein, the parties
hereby agree as follows:

AGREEMENTS

 

1. DEFINITIONS

For the purpose of this Agreement, the following terms shall have the meanings
assigned to them in this Article:

 

  1.1 “Agreement” means this Subcontract Agreement as originally executed or as
may from time to time be amended by a specific written instrument executed on
behalf of both Parties and the Exhibits “A” and “B” attached hereto, being:

Exhibit “A”: Main Contract

Exhibit “B”: Price List, if applicable



--------------------------------------------------------------------------------

  1.2 “Business” shall mean the business of providing lift boat services to the
offshore oil drilling industry in the waters offshore of West Africa.

 

  1.3 “Main Contract” means, as applicable, the relevant contract between CLIENT
and CONTRACTOR concerning the Work or a description prepared by CONTRACTOR of
all terms and conditions from such contract that apply to the Services and, in
either case, attached hereto as Exhibit A. CONTRACTOR and SUBCONTRACTOR agree
and acknowledge that in some cases, due to confidentiality restrictions, the
Main Contract cannot be shown to SUBCONTRACTOR and, in such cases, CONTRACTOR
has provided a description on Exhibit A of all terms and conditions applicable
to the Services and such description shall serve as the “Main Contract” for all
purposes in connection with this Agreement.

 

  1.4 “Services” means the services required to be performed by Client under the
Main Contract in furtherance of the Business.

 

  1.5 “West Africa” means the following countries which are located in the
western part of Africa: Nigeria, Angola, Ghana, the Ivory Coast, Congo, Gabon,
Equatorial Guinea, Cameroon, Benin, Togo, and Sao Tome & Principe.

 

  1.6 “Work” means all work to be undertaken under a Main Contract for CLIENT by
CONTRACTOR.

 

  1.7 “Work Order” means a document that may be issued from time to time by
CONTRACTOR to SUBCONTRACTOR pursuant to this Agreement, which contains the scope
of work and time schedule pertaining to the Services.

 

2. GENERAL

 

  2.1 SUBCONTRACTOR shall perform the Services in accordance with this Agreement
and the requirements of the Main Contract (insofar as it relates to the
provision of the Services).

 

  2.2 SUBCONTRACTOR shall provide all labor, materials, plant and equipment
required for the execution, completion and maintenance of the Services as more
particularly described in the relevant Work Order.

 

  2.3 CONTRACTOR shall take such action as is necessary, under the Main Contract
and vis-à-vis the CLIENT, to enable SUBCONTRACTOR to perform the Services,
including providing all information belonging to or provided by CLIENT
reasonably necessary for SUBCONTRACTOR to perform the Services, subject to
SUBCONTRACTOR’s confidentiality obligations under Section 9.1.

 

2



--------------------------------------------------------------------------------

  2.4 SUBCONTRACTOR shall not assign the whole or any part of this Agreement nor
shall SUBCONTRACTOR sublet the whole or any part of the Services without the
previous written consent of CONTRACTOR and, where required, of CLIENT.

 

  2.5 Where any term or provision of this Agreement conflicts or is inconsistent
with the terms of the Main Contract, the terms and provisions of this Agreement
shall to that extent prevail.

 

3. OBLIGATIONS OF THE PARTIES

 

  3.1 SUBCONTRACTOR acknowledges that it might not have full knowledge and
understanding of the Main Contract; but it is willing to perform the Services
under the Main Contract because the Main Contract was negotiated by CONTRACTOR
when it was expecting to perform the Services.

 

  3.2 SUBCONTRACTOR shall execute, complete and maintain the Services such that
no act or omission by SUBCONTRACTOR in relation thereto shall constitute, cause
or contribute to a breach by CONTRACTOR of any of CONTRACTOR’s obligations under
the Main Contract.

 

  3.3 Except as otherwise specifically provided for in this Agreement, the terms
and conditions of the Main Contract shall apply mutatis mutandis to this
Agreement as between CONTRACTOR and SUBCONTRACTOR, so that SUBCONTRACTOR shall
have in respect of CONTRACTOR and in relation to the Services the same economic
benefits, rights, duties, responsibilities, obligations and liabilities under
this Agreement as CONTRACTOR has in respect of CLIENT and in relation to the
Services under the Main Contract. CONTRACTOR shall have in respect of
SUBCONTRACTOR and in relation to the Services the same rights, powers and
remedies, responsibilities, obligations and liabilities under this Agreement as
CLIENT has in respect of CONTRACTOR and in relation to the Services under the
Main Contract.

 

  3.4 SUBCONTRACTOR shall carry out the Services in a professional and
workmanlike manner in every respect, and in accordance with the time schedule
set forth in the relevant Work Order and the specifications set forth therein.

 

  (a) Subject to any Force Majeure provision under the Main Contract, if at any
time, SUBCONTRACTOR fails to perform the Services within the scope and at the
times set out in this Agreement or any relevant Work Order, and such failure is
not a result of any actions of CONTRACTOR or CLIENT, then SUBCONTRACTOR shall,
immediately upon the request of CONTRACTOR, at no additional cost to CONTRACTOR,
take all necessary steps, including but not limited to, the substitution of
defective equipment, the provision of additional equipment and/or labor, changes
in the method and manner of performance, and other measures as required so to
perform.

 

3



--------------------------------------------------------------------------------

  (i) The request by CONTRACTOR of such measures shall be without prejudice to
any other rights or remedies CONTRACTOR may have under this Agreement or at law.

 

  (ii) SUBCONTRACTOR will be responsible to CONTRACTOR for any monetary
consequences that CONTRACTOR suffers under the Main Contract as a result of, but
only to the extent of, SUBCONTRACTOR’s failure to perform the Services in the
manner and at the times set out in this Agreement; provided, however, that to
the extent CONTRACTOR is excused and not penalized under the Main Contract,
SUBCONTRACTOR shall be excused and not penalized under this Agreement.

 

  (b) If CONTRACTOR becomes aware of or believes that there is any fault or
deficiency in the Services or non-conformity with this Agreement, CONTRACTOR
shall give prompt written notice to SUBCONTRACTOR of such fault or deficiency in
the Services. The written notice shall specify the basis for CONTRACTOR’s belief
or claim of fault or deficiency in the Services in sufficient detail for
SUBCONTRACTOR to determine whether it agrees with CONTRACTOR’s claim or belief
or has any obligations to remedy such fault or deficiency in the Services under
this Agreement.

 

  3.5 The parties shall cooperate with each other in good faith with respect to
any CLIENT-related issues involving the Services.

 

  3.6 CONTRACTOR shall promptly respond to any requests by SUBCONTRACTOR for
information, decisions or approval to avoid delay in the orderly performance of
the Services. CONTRACTOR shall relay any communications from SUBCONTRACTOR to
the CLIENT and from CLIENT to the SUBCONTRACTOR in relation to the Services in
an accurate and timely manner.

 

  3.7 It shall be the responsibility of each party to inform and report to the
other party forthwith upon the occurrence of any event or circumstance which
may, in such informing party’s opinion, impede the proper and timely execution
of the Services so that remedial action, as is appropriate under the
circumstances, may be taken and relevant decisions made.

 

  3.8

Whenever CONTRACTOR is required under the Main Contract to give any return,
account or notice, SUBCONTRACTOR shall in relation to the Services give a
similar return, account or notice or such other information

 

4



--------------------------------------------------------------------------------

 

in writing to CONTRACTOR as will enable CONTRACTOR to comply with the
requirements of the Main Contract. If solely and directly by reason of any
breach by SUBCONTRACTOR of this Section 3.8, CONTRACTOR is prevented from
recovering any sum from CLIENT under the Main Contract in relation to the
Services, then without prejudice to any other right or remedy of CONTRACTOR
under this Agreement or at law for such breach, CONTRACTOR may deduct such sum
from monies otherwise due SUBCONTRACTOR under this Agreement.

 

  3.9 SUBCONTRACTOR shall in relation to the Services comply with all
instructions and decisions that are notified and confirmed in writing to
SUBCONTRACTOR by CONTRACTOR, where such instructions and decisions are validly
given under Section 3.9 and in compliance with applicable safety standards and
applicable law.

 

  3.10 CONTRACTOR shall have the like powers in relation to the Services under
this Agreement to give instructions and decisions as CLIENT has in relation to
the Work under the Main Contract, and SUBCONTRACTOR shall have the like
obligations to abide by and comply therewith and the like rights in relation
thereto as CONTRACTOR has in respect of CLIENT under the Main Contract.

 

  3.11 SUBCONTRACTOR shall make such variations in the Services whether by way
of addition, modification or omission, as may be:

 

  (a) ordered by CLIENT in accordance with the Main Contract and confirmed in
writing to SUBCONTRACTOR by CONTRACTOR; or

 

  (b) agreed to be made by CLIENT and CONTRACTOR (which agreement shall not be
made unless CONTRACTOR has first secured the agreement of SUBCONTRACTOR to such
addition, modification or omission and the effect on price pursuant to
Section 3.12) and confirmed in writing to SUBCONTRACTOR by CONTRACTOR.

 

  3.12 The value of all variations which may be made under Section 3.11 shall be
ascertained by reference to the rates and/or prices specified in the Main
Contract or Exhibit B, as the case may be, for like or analogous work, but if
there are no such rates and/or prices, or if they are not applicable, then the
value shall be such as is fair and reasonable in all circumstances. In
determining what is a fair and reasonable valuation, regard shall be had to any
valuation made under the Main Contract in respect of the same variation,
provided that nothing in Section 3.11 or this Section 3.12 shall oblige
SUBCONTRACTOR to undertake variations in the Services at a loss or which are
impracticable or impossible.

 

5



--------------------------------------------------------------------------------

  3.13 Without limiting SUBCONTRACTOR’s liabilities under this Agreement,
SUBCONTRACTOR shall effect and maintain with a first class insurance company,
policies of insurance adequate to satisfy the insurance provisions of the Main
Contract (insofar as they relate to the provision of the Services) and in such
sums and for the benefit of such persons as are specified therein.
Notwithstanding the provisions of the Main Contract, SUBCONTRACTOR shall name
CONTRACTOR and CLIENT as additional insureds and shall ensure that
SUBCONTRACTOR’s insurers waive their rights of subrogation against CONTRACTOR
and CLIENT but both only to the extent of the liabilities expressly assumed
hereunder by SUBCONTRACTOR.

 

  3.14 An insurance certificate showing compliance by SUBCONTRACTOR with the
insurance requirements of this Agreement and the Main Contract (insofar as they
relate to the provision of the Services) shall be delivered to CONTRACTOR before
commencement of the Services.

 

  3.15 Each party shall hold harmless and indemnify the other party, the other
party’s Affiliates, and its other subcontractors (but only if and to the extent
such subcontractors have made identical reciprocal indemnities in favor of the
party granting this indemnity) and their respective directors, officers,
employees and agents from and against all liability for injury to or death of
the personnel of the indemnifying party or the indemnifying party’s
subcontractors’ (of any tier) personnel and for loss of or damage to the
property of the indemnifying party or the indemnifying party’s subcontractors
(of any tier) or the property of their respective personnel, and all claims,
demands, proceedings, damages, costs, losses, liabilities and expenses
whatsoever resulting therefrom arising out of, or in consequence of the
performance of this Agreement, irrespective of the negligence or breach of duty
of any of the indemnified parties.

 

  3.16 If CLIENT under the Main Contract agrees with CONTRACTOR to indemnify
SUBCONTRACTOR against or to accept liability in whole or in part for some form
of loss or damage suffered by SUBCONTRACTOR in connection with the Services,
CONTRACTOR agrees at the request of SUBCONTRACTOR to take all reasonable steps
and provide all reasonable assistance to SUBCONTRACTOR to enforce such provision
against CLIENT on behalf of SUBCONTRACTOR, subject to receiving from
SUBCONTRACTOR a full indemnity as to costs incurred by CONTRACTOR under this
Section.

 

  3.17

THE INDEMNITIES SET FORTH IN THIS AGREEMENT ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF
NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD
PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE

 

6



--------------------------------------------------------------------------------

 

SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF ANY INDEMNIFIED PARTIES. THE PARTIES HERETO
ACKNOWLEDGE THAT THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNITY OF
A PARTY FOR ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.

 

  3.18 Notwithstanding any of the provisions of this Agreement, including the
foregoing indemnification obligations, neither SUBCONTRACTOR nor CONTRACTOR
shall be liable to the other for indirect or “consequential losses” which shall
mean loss of profit, loss of use, loss of production or business interruption,
or similar losses irrespective of the negligence or breach of duty of the party
to be indemnified, and whether foreseeable or not at the date hereof.

 

  3.19 Where under the Main Contract CONTRACTOR is obliged to assign the
benefits and/or obligations of any subcontract entered into by CONTRACTOR in
connection with the Main Contract (including this Agreement) in certain stated
circumstances, SUBCONTRACTOR shall agree to and shall co-operate fully with
CONTRACTOR and CLIENT in the execution of such assignment.

 

  3.20 SUBCONTRACTOR shall abide by all applicable CLIENT safety and quality
assurance requirements to the same extent CONTRACTOR is required to abide by
such requirements under the Main Contract as they relate to the Services.
SUBCONTRACTOR must implement these safety and quality assurance systems at its
own cost (to the same extent CONTRACTOR is required to pay such costs under the
Main Contract) to the satisfaction of CLIENT and CONTRACTOR.

 

  3.21 CONTRACTOR shall have the right to assign this Agreement to any of its
Affiliates and shall notify SUBCONTRACTOR of such assignment in writing.

 

  3.22 If CLIENT requires a letter of credit, surety bond, performance bond or
any similar financial instrument (a “Financial Instrument”) to be posted with
CLIENT with respect to the Services:

 

  (a) SUBCONTRACTOR shall use commercially reasonable efforts to obtain and post
a Financial Instrument with CLIENT in a form and in an amount satisfactory to
CLIENT and to obtain the written waiver of CLIENT providing that CONTRACTOR is
not required to provide a Financial Instrument to CLIENT with respect to the
Services.

 

7



--------------------------------------------------------------------------------

  (b) If, under any circumstances, CLIENT requires CONTRACTOR to post a
Financial Instrument with CLIENT with respect to the Services, SUBCONTRACTOR
shall obtain and post a Financial Instrument with CONTRACTOR (the “Backstop
Financial Instrument”) in a form and with a financial institution satisfactory
to CONTRACTOR and in an amount equal to that portion of the Financial Instrument
posted by CONTRACTOR with CLIENT that is allocable to the Services (the “Pro
Rata Share”). The Pro Rata Share shall be an amount equal to the greater of
(i) the total amount of the Financial Instrument posted by CONTRACTOR multiplied
by a fraction, the numerator of which is the amount CLIENT has contracted to pay
for the Services and the denominator of which is the amount CLIENT has
contracted to pay for both the Services and the Work or (ii) the amount required
by CLIENT to be posted with respect to the Services; provided, if the Pro Rata
Share cannot be determined under clause (i) or (ii) preceding, the parties shall
cooperate in good faith to determine the “Pro Rata Share” using the approach
described in clause (i) preceding.

 

  (c) SUBCONTRACTOR shall be obligated to pay all fees and expenses incurred by
it in connection with obtaining and posting a Financial Instrument with CLIENT
or a Backstop Financial Instrument with CONTRACTOR, as applicable.

 

  (d) If SUBCONTRACTOR is required to obtain and post a Backstop Financial
Instrument with CONTRACTOR, SUBCONTRACTOR shall be further obligated to
reimburse CONTRACTOR for all out of pocket fees and expenses incurred by
CONTRACTOR, including the out of pocket fees and expenses related to
CONTRACTOR’s lines of credit required to post Financial Instruments, that are
attributable to the Pro Rata Share of CONTRACTOR’s Financial Instrument posted
with CLIENT to the extent, and only to the extent, such fees and expenses exceed
the cost incurred by SUBCONTRACTOR in obtaining and posting its Backstop
Financial Instrument.

 

4. COMPENSATION

 

  4.1 As compensation for the satisfactory performance of the Services,
SUBCONTRACTOR shall receive payment from CONTRACTOR in accordance with the rates
and/or prices stated in the Main Contract or Exhibit B, as the case may be,
within thirty (30) days after the end of each month in which CONTRACTOR receives
payment from CLIENT for the Services, which shall be based on a properly
completed and timely submitted official invoice to CONTRACTOR.

 

8



--------------------------------------------------------------------------------

  4.2 SUBCONTRACTOR warrants that the rates and/or prices stated in the Main
Contract or Exhibit B, as the case may be, are correct and sufficient to support
the performance of all of its obligations either expressed or implied in this
Agreement or otherwise appropriate for the proper and timely performance of the
Services, based on applicable laws and regulations in effect at the date of
execution of this Agreement.

 

  4.3 All payments shall be made hereunder in the currency stated in the Main
Contract for the Services.

 

5. DURATION

 

  5.1 This Agreement shall be deemed to be effective on the date hereof and
shall remain in full force and effect (i) until full and final performance of
the Services under the Main Contract or final accounting and settlement of all
obligations and/or disputes arising from this Agreement, whichever event shall
occur last, or (ii) until terminated as per Section 6.

 

  5.2 Notwithstanding the completion of the Services or termination of this
Agreement, it is agreed that the provisions of Sections 3.4(a)(ii) and 3.15 and
Section 9 of this Agreement and any provision surviving termination of the Main
Contract shall survive termination of this Agreement and if this Agreement is
terminated pursuant to Section 6.1, the terms and conditions of the Main
Contract that survive the termination of the Main Contract (insofar as such
terms and conditions relate to the provision of the Services) shall survive with
respect to this Agreement and shall apply mutatis mutandis to this Agreement as
provided in Section 3.3.

 

6. TERMINATION

 

  6.1 Without prejudice to CONTRACTOR’s rights under Section 6.2 below,
CONTRACTOR shall have the right to terminate this Agreement if, for any reason,
CLIENT terminates the Main Contract. In that event SUBCONTRACTOR will be
entitled to that portion of any payment made by CLIENT under the Main Contract
that is attributable to the Services.

 

  6.2 If:

 

  (a) SUBCONTRACTOR fails to perform its material obligations under this
Agreement in accordance with the terms of this Agreement and such failure to
perform is material and continuing and SUBCONTRACTOR has had reasonable time to
cure after receiving written notice of such event or breach from CONTRACTOR;

 

  (b)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other similar relief in respect
of SUBCONTRACTOR or its

 

9



--------------------------------------------------------------------------------

 

material debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for a substantial part of
SUBCONTRACTOR’s assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

 

  (c) SUBCONTRACTOR shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other similar relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a substantial part of SUBCONTRACTOR’s assets, (iii) make a general assignment of
a substantial part of SUBCONTRACTOR’s assets for the benefit of creditors or
(iv) take any action for the purpose of effecting any of the foregoing;

then without prejudice to any other rights or remedies CONTRACTOR may have under
this Agreement, CONTRACTOR may by written notice to SUBCONTRACTOR forthwith
terminate this Agreement.

 

  6.3 Termination of this Agreement howsoever caused shall not prejudice the
rights or obligations of either of the parties that have accrued prior to
termination.

 

  6.4 CONTRACTOR may, upon the occurrence of any of the events described in
Sections 6.2, in lieu of giving notice of termination under Section 6.2 by
reason of such events, take part of the Services out of the hands of
SUBCONTRACTOR and may by itself or by others execute, complete and maintain such
part, and in such event CONTRACTOR may recover all reasonable incidental costs
of so doing (such a mobilization and de-mobilization costs) from SUBCONTRACTOR
or deduct such reasonable incidental costs from monies otherwise due to
SUBCONTRACTOR.

 

7. TAXES

 

  7.1 To the extent that CONTRACTOR is responsible under the Main Contract for
taxes, imposts, fees, duties and the like related to the performance of the
Work, SUBCONTRACTOR shall similarly be responsible for taxes, imposts, fees,
duties and the like related to the performance of the Services and shall
indemnify CONTRACTOR and the CLIENT in respect of all reasonable costs and
expenses which they incur in connection therewith.

 

10



--------------------------------------------------------------------------------

  7.2 CONTRACTOR will use its commercially reasonable efforts to ensure that
SUBCONTRACTOR receives the same tax exemptions for equipment and assistance with
respect to obtaining work permits for employees and other similar benefits as
CONTRACTOR receives as a result of CONTRACTOR’s contractual relationship with
the CLIENT.

 

8. GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW THEREOF
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

9. CONFIDENTIALITY

 

  9.1 Each party shall abide by all applicable provisions of the Main Contract
with regard to the confidentiality of the information belonging to the CLIENT.

 

  9.2 With respect to all information disclosed between CONTRACTOR and
SUBCONTRACTOR, other than information of CLIENT that is maintained in confidence
to the extent required pursuant to Section 9.1, the parties agree that any
know-how, processes, trade secrets or confidential information of the disclosing
party shall be maintained in confidence and, except with the prior written
consent of the disclosing party, shall not be divulged by the receiving party to
any party except representatives of the receiving party. For purposes of this
Section 9.2, this information does not include such information that becomes
public knowledge (other than by disclosure in breach of this Section 9.2) or is
required to be disclosed by law, including applicable securities laws and
regulations; provided, before the receiving party discloses any of the foregoing
as may be required by law, to the extent practicable, the receiving party shall
give the disclosing party reasonable advance notice and take such reasonable
actions as the disclosing party may propose to minimize the required disclosure.

 

  9.3 Neither party shall publish or permit to be published either alone or in
conjunction with any other person any information, articles, photographs or
other illustrations relating to the Services, the other party or the CLIENT
without the prior written consent of the owner of such information.

 

10. INTELLECTUAL PROPERTY

Notwithstanding anything to the contrary contained in the Main Contract, title
to all intellectual property belonging to SUBCONTRACTOR which is utilized in the
performance of this Agreement or the Services shall remain with SUBCONTRACTOR.

 

11



--------------------------------------------------------------------------------

Intellectual property rights in any inventions, improvements or discoveries
based on or derived from SUBCONTRACTOR’s Services, property or equipment shall
vest in SUBCONTRACTOR at the time of such inventions, improvements or
discoveries.

 

11. LIENS, ATTACHMENTS AND ENCUMBRANCES

SUBCONTRACTOR shall be responsible for all claims in respect of labor,
equipment, supplies and materials to be furnished by or on behalf of
SUBCONTRACTOR hereunder, and SUBCONTRACTOR shall not permit liens, attachments
or encumbrances relating to its obligations to be imposed by any person, firm,
or government authority upon CONTRACTOR’s or CLIENT’s property by reason of any
such claim or demand against SUBCONTRACTOR other than liens, attachments and
encumbrances permitted under the Main Contract. Any such lien, attachment, or
other encumbrance shall, until SUBCONTRACTOR shall have secured the release
thereof, preclude any claims or demands by SUBCONTRACTOR for payment under this
Agreement, and in the event that the same shall not have been removed within a
reasonable amount of time after receipt by SUBCONTRACTOR of written notice from
CONTRACTOR, then CONTRACTOR may remove the same and withhold the cost of
removal, including legal and other fees and expenses, from any sums due to
SUBCONTRACTOR hereunder.

 

12. WAIVERS AND AMENDMENTS

Any waiver of any term or condition of this Agreement, or any amendment or
modification of this Agreement, shall be effective only if set forth in a
written document executed by a duly authorized officer of each of the parties. A
waiver of any breach or failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive a party’s other
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.

 

13. NOTICES

All notices, requests, demands, claims and other communications hereunder will
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given two business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

 

  (a) If to SUBCONTRACTOR, addressed to:

Hercules International Holdings Ltd.

Hercules Offshore, Inc.

11 Greenway Plaza, Suite 2950

Houston, Texas 77046

Attn: Jim Noe

Tel: (713) 979-9836

Fax: (713) 979-9301

with a copy to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attn: Melinda Brunger

Tel.: (713) 220-4305

Fax: (713) 238-7235

 

12



--------------------------------------------------------------------------------

  (b) If to CONTRACTOR, addressed to:

Halliburton West Africa Ltd.

c/o: Halliburton Energy Services Inc.

1401 McKinney, Suite 2400

5 Houston Center

Houston, Texas 77010

Attn: Thomas Cooney

Tel: (713) 759-2615

Fax: (713) 759-2657

with a copy to (which shall not constitute notice):

Mayer, Brown, Rowe & Maw LLP

700 Louisiana, Suite 3400

Houston, Texas 77002

Attn: William S. Moss III

Tel: (713) 238-2649

Fax: (713) 238-4649

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

 

14. HEADINGS

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

15. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding of the parties
in respect of its subject matters and supersedes all prior understandings,
agreements, or representations by or among the parties, written or oral, to the
extent they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

 

13



--------------------------------------------------------------------------------

16. SEVERABILITY

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof, provided that any provision of
this Agreement that is invalid or unenforceable in any situation or in any
jurisdiction will not affect the enforceability of the remaining terms and
provisions hereof or the enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

 

17. SUCCESSORS AND ASSIGNS

All of the terms, agreements, covenants, representations, warranties and
conditions of this Agreement are binding upon, and inure to the benefit of and
are enforceable by, the parties and their respective successors.

 

18. COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

 

19. NO PRESUMPTION AGAINST ANY PARTY

The parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on the
day and year first written by the signature of their respective representatives.

 

 

   

 

 

   

 

By:                                         
                                                          By:
                                        
                                                      Its:
                                        
                                                          Its:
                                        
                                                     

 

15